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`CLM9K9AE8 L8 LAB9S9AB9AEUX 8CTTLRL9AE E2 98E7WYUL8Q 7 CAL2A[8 5?7@ 8E7EC83  )Q9 NL7WLULEX 2T EQL8 7SSM27RQ O78 RQ7UU9AD9B WX EQ9 IALE9B %E7E98 #2CME 2T +SS97U8 T2M EQ9 !L8EMLRE 2T #2UCKWL7 #LMRCLE[8 B9RL8L2A LA :&9# 4)$LM-%8. J%5B 9B :N@D= //> (3/B 1/: ?!3#3 #LM3 4>>/@3  $A :&9# 4)$LM-%8= EQ9 !3#3 #LMRCLE B9AL9B 9AT2MR9K9AE OQ9M9 EQ9 -27MB Q7B M9UL9B 82U9UX 2A R2AEM7RE U7ADC7D9 E2 TLAB 5?7@ 8E7EC8 aB98SLE9 8EM2AD M9R2MB 9NLB9AR9 EQ7E EQ9 CAL2A K7X A2E Q7N9 9AZ2X9B K7Z2MLEX 8CSS2ME3b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`C98E8 EQ7E EQ9 -27MB K2BLTX EQ9 ZCBD9[8 TLABLAD8 2T T7RE= R2ARUC8L2A8 2T U7O= 7AB M9R2KK9AB9B &MB9M 7RR2MBLADUX3]9 B9RULA9 E2 DM7AE EQ9 P9A9M7U #2CA89U[8 9VR9SEL2A3  $E L8 7VL2K7ELR EQ7E 7 M98S2AB9AE R7AA2E TCUUX 7AB T7LMUX ULELD7E9 7 K7EE9M CAU988 LE ^A2O8 OQ7E EQ9 7RRC87EL2A L83  *9M9= 7UEQ2CDQ EQ9 R2KSU7LAE 8S9RLTLR7UUX7UU9D9B EQ7E ac8dLAR9 2A 2M 7W2CE JCUX := 4>>4= .98S2AB9AE Q78 R9789B M9KLEELAD Q97UEQ 7AB O9UT7M9 TCAB R2AEMLWCEL2A8=b EQ9 R2KSU7LAE BLB A2E 8LKLU7MUX 7UU9D9 EQ7E EQ9 .98S2AB9AE CAU7OTCUUX R9789B S7XK9AE LAE2 EQ9 S9A8L2A= 7SSM9AELR9Y8QLS= 2M N7R7EL2A TCAB83   (CMEQ9M= EQ9 P9A9M7U #2CA89U A9N9M 82CDQE E2 7K9AB EQ9 R2KSU7LAE E2 LARUCB9 EQ989 7UU9D7EL2A8= A2M O9M9 EQ989 L88C98 ULELD7E9B 7E EQ9 Q97MLAD3  +RR2MBLADUX= EQ9 .98S2AB9AE O78 A2E 2A A2ELR9= 7E EQ9 ELK9 2T EQ9 8ELSCU7EL2A EQ9 P9A9M7U #2CA89U LAN2^98= EQ7E LE8 R9887EL2A 2T S7XK9AE8 LAE2 EQ289 EQM99 TCAB8 O78 7E L88C93  IAB9M EQ989 RLMRCK8E7AR98= EQ9 .98S2AB9AE[8 R98Y87EL2A 2T S7XK9AE8 LAE2 EQ989 7BBLEL2A7U CAL2A TCAB8 O78 A2E TCUUX 7AB T7LMUX ULELD7E9B3  %99 +-%( 3&,I(,6 1-6",-5" OP= />< ',.- ::11=::1< ?:554@ ?K9M9 SM989AE7EL2A 2T 9NLB9AR9 M9U9N7AE E2 7 S288LWU9 NL2U7EL2A 2T EQ9 +RE B298 A2E 87EL8TX EQ9 M9`CLM9K9AE EQ7E K7EE9M W9 aTCUUX 7AB T7LMUX ULELD7E9Bb@3  IAUL^9 2CM R2UU97DC9= O9 TLAB EQ7E EQ9 D9A9M7ULe9B U7ADC7D9 LA EQ9 R2KSU7LAE= 7UU9DLAD EQ7E EQ9 .98S2AB9AE aRQ7AD9B 2EQ9M E9MK8 7AB R2ABLEL2A8 2T 9KYSU2XK9AE=b L8 E22 N7DC9 E2 SCE EQ9 .98S2AB9AE 2A A2ELR9 EQ7E LE8 R2AEMLWCEL2A8 E2 EQ9 S9A8L2A= 7SSM9AELR98QLS= 7AB  HfH -+#g*&"%".h$#"06/N7R7EL2A TCAB8 O9M9 7E L88C9= S7MELRCU7MUX DLN9A EQ7E EQ9 R2KSU7LAE 8S9RLTLR7UUX 7UU9D9B R9887EL2A 2T S7XK9AE8 LAE2 EQ9 Q97UEQ 7AB O9UT7M9 TCAB 7AB 2KLEE9B K9AEL2A 2T 7AX 2EQ9M CAL2A TCAB3/&.!".)Q9 '7EL2A7U ,7W2M .9U7EL2A8 -27MB 7B2SE8 EQ9 M9RY2KK9AB9B &MB9M 2T EQ9 7BKLAL8EM7ELN9 U7O ZCBD9 7AB 2MB9M8 EQ7E EQ9 .98S2AB9AE= HfH -7R^Q29 %9MNLR9= $AR3= *2K98E97B= (U2MLB7= LE8 2TTLR9M8= 7D9AE8= 8CRR9882M8= 7AB 788LDA8= 8Q7UU E7^9 EQ9 7REL2A 89E T2MEQ LA EQ9 &MB9M= 9VYR9SE EQ7E EQ9 7EE7RQ9B A2ELR9 L8 8CW8ELECE9B T2M EQ7E 2T EQ9 7BKLAL8EM7ELN9 U7O ZCBD93+ii"'!$j'&)$#" )& "Hi,&G""%i&%)"! -G &.!". &( )*"'+)$&'+, ,+-&. .",+)$&'% -&+.!+A +D9ARX 2T EQ9 IALE9B %E7E98 P2N9MAK9AE)Q9 '7EL2A7U ,7W2M .9U7EL2A8 -27MB Q78 T2CAB EQ7E O9 NL2YU7E9B (9B9M7U U7W2M U7O 7AB Q78 2MB9M9B C8 E2 S28E 7AB 2W9X EQL8 A2ELR93("!".+, ,+] P$h"% G&I )*" .$P*) )&(2MK=Z2LA 2M 788L8E 7 CAL2A#Q2289 M9SM989AE7ELN98 E2 W7MD7LA OLEQ C8 2A X2CM W9Q7UT+RE E2D9EQ9M OLEQ 2EQ9M 9KSU2X998 T2M X2CM W9A9YTLE 7AB SM2E9REL2A#Q2289 A2E E2 9AD7D9 LA 7AX 2T EQ989 SM2E9RE9B 7RELNLEL983 ]" ]$,, '&) CAU7OTCUUX OLEQBM7OM9R2DALEL2A TM2KEQ9 $AE9MA7EL2A7U IAL2A 2T &S9M7ELAD "ADLA99M8 ,2R7U 0<F= +(,;#$& 7AB M9TC89 E2 W7MD7LA OLEQ LE 78 EQ9 9VRUCY8LN9 R2UU9RELN9YW7MD7LALAD M9SM989AE7ELN9 2T EQ9 9KSU2XY998 LA EQ9 CALE B98RMLW9B W9U2O3 ]" ]$,, '&)CALU7E9M7UUX R9789 E2 S7X B7LUX 7AB %7ECMYB7X 2N9MELK93 ]" ]$,, '&)CALU7E9M7UUX T7LU 7AB M9TC89 E2 C89 EQ9 IAYL2A\8 QLMLAD Q7UU E2 QLM9 9KSU2X9983   /H9KW9M ,L9WK7A O2CUB DM7AE EQ9 P9A9M7U #2CA89U[8 9VR9SEL2A3  %Q9 O2CUB TLAB EQ7E EQ9 .98S2AB9AE[8 R9887EL2A 2T S7XK9AE8 LAE2 EQ9 IAL2A[8 S9A8L2A= 7SSM9AELR98QLS= 7AB N7R7EL2A TCAB8 O78 W2EQ RU289UX M9U7E9B E2 LE8 M9TC87U E2 S7X LAE2 EQ9 Q97UEQ 7AB O9UT7M9 TCAB 7AB= R2AYEM7MX E2 EQ9 K7Z2MLEX[8 NL9O= TCUUX 7AB T7LMUX ULELD7E9B WX EQ9 S7MEL983  )Q9 .98S2AB9AE 8ELSCU7E9B EQ7E LE 8E2SS9B S7XLAD LAE2 7UU T2CM CAL2A TCAB83  H2M92N9M= EQ9 R2KSU7LAE SM2NL8L2A 7UU9DLAD R9887EL2A 2T S7XYK9AE8 E2 EQ9 Q97UEQ 7AB O9UT7M9 TCAB 2A 2M 7W2CE JCUX := 4>>4= 7U82 7UU9D9B EQ7E a2A 2M 7W2CE EQ9 87K9 B7E9 7AB EQ9M97TE9M= EQ9 .98S2AB9AE RQ7AD9B 2EQ9M E9MK8 7AB R2ABLEL2A8 2T 9KSU2XK9AE 2T 9KSU2X998 LA EQ9 IALE3b  )QC8= OQ9A EQ9 .98S2AB9AE 8ELSCU7E9B EQ7E LE R9789B S7XK9AE LAE2 7UU T2CM 2T EQ9 TCAB8 2A JCUX := 4>>4= LE O78 2A A2ELR9 EQ7E 7UU LE8 CALU7E9M7U RQ7AD98 2A EQ7E B7E9 O9M9 7E L88C93]" ]$,, '&)CALU7E9M7UUX R9789 E2 S7X Q97UEQ 7AB O9UYT7M9 W9A9TLE8 2A X2CM W9Q7UT3 ]" ]$,, '&)T7LU 7AB M9TC89 E2 SM2NLB9 EQ9 IAL2A OLEQ M9`C98E9B M9U9N7AE LAT2MK7EL2A3]" ]$,, '&)SM2KL89 X2C W9A9TLE8 E2 S9M8C7B9 X2C E2 OLEQBM7O X2CM 8CSS2ME TM2K EQ9 IAL2A 7AB ]" ]$,, '&)EQM97E9A 7AX 2T X2C OLEQ E9MKLA7EL2A T2M R2AELACLAD E2 8CSS2ME EQ9 IAL2A3]" ]$,, '&)82ULRLE X2C E2 8LDA 7 S9ELEL2A M9`C98ELAD EQ7E O9 OLEQBM7OM9R2DALEL2A TM2K EQ9 IAL2A3]" ]$,, '&)SQ2E2DM7SQ U7OTCU 8EML^9 7RELNLEX3]" ]$,, '&)M9SMLK7AB 2M 8C8S9AB 7AX 2T X2C T2M 9AYD7DLAD LA U7OTCU 8EML^9 7RELNLEX3]" ]$,,'&)LA 7AX UL^9 2M M9U7E9B K7AA9M LAE9MT9M9 OLEQ= M98EM7LA= 2M R29MR9 7AX 2T X2CLA EQ9 9V9MRL89 2T EQ9 MLDQE8 89E T2MEQ 7W2N93]" ]$,, M9R2DALe9 7AB= 2A M9`C98E= W7MD7LA OLEQ EQ9 IAL2A 78 EQ9 9VRUC8LN9 M9SM989AE7ELN9 2T EQ9 9KSU2X998 LA EQ9 T2UU2OLAD 7SSM2SML7E9 CALE R2AR9MALAD E9MK8 7AB R2AYBLEL2A8 2T 9KSU2XK9AE 7AB= LT 7A CAB9M8E7ABLAD L8 M97RQ9B= 9KW2BX EQ9 CAB9M8E7ABLAD LA 7 8LDA9B 7DM99YK9AEk+UU TCUUYELK9 7AB M9DCU7M S7MEYELK9 "`CLSK9AE &S9M7YE2M8= &LU9M8= !MLN9M8 7AB "`CLSK9AE H9RQ7ALR8 9KYSU2X9B WXEQ9 "KSU2X9M LA EQ9 R2CAEL98 2T -M2O7MB= #Q7MU2EE9= #2UUL9M= HL7KLY!7B9= PU7B98= *9ABMX= *LDQYU7AB8= $ABL7A .LN9M= ,99= H7MELA= &^99RQ2W99= i7UK -97RQ 7AB %E3 ,CRL9= (U2MLB7_ 9VRUCBLAD 7UU 2EQ9M 9KYSU2X998= DC7MB8 7AB 8CS9MNL82M8 78 B9TLA9B LA EQ9 +RE3 ]" ]$,, K7^9 X2C OQ2U9= OLEQ LAE9M98E= T2M 7AX U28898 X2C 8CTT9M9B W9R7C89 O9 CAU7OTCUUX R9789B S7XLAD B7LUX 7AB %7ECMB7X 2N9MELK93]" ]$,, 2TT9M LKK9BL7E9 7AB TCUU 9KSU2XK9AE E2 EQ289 7SSULR7AE8 OQ2 O2CUB Q7N9 W99A M9T9MM9B E2 C8 WX EQ9 IAL2A[8 QLMLAD Q7UU O9M9 LE A2E T2M 2CM CAU7OTCU R2ABCRE= 7AB K7^9 EQ9K OQ2U9= OLEQ LAE9M98E= T2M 7AX U28898 8CTYT9M9B 78 M98CUE 2T 2CM T7LUCM9 E2 QLM9 EQ9K3]" ]$,, K7^9 X2C OQ2U9 T2M 7AX U28898 X2C 8CTT9M9B 78 7 M98CUE 2T 2CM CAU7OTCU T7LUCM9 E2 K7^9 R2AEMLWCEL2A8 E2 EQ9 IAL2A[8 Q97UEQ 7AB O9UT7M9 TCAB WX K7^LAD 7UU B9ULA`C9AE R2AEMLWCEL2A8 E2 EQ9 TCAB= LARUCBLAD 7AX 7BBLYEL2A7U 7K2CAE8 BC9 EQ9 TCAB= 7AB WX M9LKWCM8LAD X2C= OLEQ LAE9M98E= T2M 7AX 9VS9A898 X2C LARCMM9B 78 7 M98CUE 2T 2CM T7LUCM9 E2 K7^9 EQ289 R2AEMLWCEL2A83 ]" ]$,, SM2NLB9 EQ9 IAL2A LA 7 ELK9UX K7AA9M OLEQ EQ9 LAT2MK7EL2A LE M9`C98E9B WX U9EE9M8 B7E9B JCA9 4F 7AB JCUX :4= 4>>4k 2CM RCMM9AE R2AEM7RE OLEQ (U2MLB7 i2O9M f ,LDQE= EQ9 0>:?^@ 7AB Q97UEQ R7M9 SU7A8 O9 SM2NLB9 E2 W2EQ W7MD7LALAD CALE 7AB A2AW7MD7LALAD CALE 9KSU2X998= 7AB EQ9 A7K98= 7BBM98898= 7AB SQ2A9 ACKW9M8 2T 7AX 9KSU2X998 O9 QLM9B E2 2S9M7E9 9`CLSK9AE OQ2 O9M9 A2E  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!060M9T9MM9B WX EQ9 IAL2A= E2D9EQ9M OLEQ EQ9LM O7D9 M7E98= TMLAD9 W9A9TLE8= S7LB Q2ULB7X8= S7LB N7R7EL2A= 7ABl2M 7AX 2EQ9M W9A9TLE8 2M R2KS9A87EL2A W9LAD SM2NLB9B 2M SM2KYL89B LA EQ9 TCECM9= 7UU 2T OQLRQ LAT2MK7EL2A L8 A9R9887MX 7AB M9U9N7AE E2 EQ9 IAL2A[8 BCEL98 78 R2UU9RELN9YW7MD7LALAD M9SM989AE7ELN9 2T 9KSU2X998 LA EQ9 CALE B9Y8RMLW9B 7W2N93]" ]$,, K7^9 "BBL9 (7UR2A OQ2U9= OLEQ LAE9M98E= T2M 7AX U288 2T 97MALAD8 7AB 2EQ9M W9A9TLE8 8CTT9M9B WX QLK 78 7 M98CUE 2T QL8 CAU7OTCU 8C8S9A8L2A T2M 9AD7DLAD LA 8EML^9 7RELNLEX3]" ]$,,= OLEQLA :0 B7X8 TM2K EQ9 B7E9 2T EQ9 -27MB\8 &MB9M= M9K2N9 TM2K 2CM TLU98 7AX M9T9M9AR9 E2 EQ9 CAU7OYTCU BL8RLSULA9 L88C9B E2 )2KKX HLUL7A2 7AB "BBL9 (7UYR2A= 7AB ]" ]$,,= OLEQLA / B7X8 EQ9M97TE9M= A2ELTX EQ9K LA OMLELAD EQ7E EQL8 Q78 W99A B2A9 7AB EQ7E EQ9 BL8RLSULA9 OLUU A2E W9 C89B 7D7LA8E EQ9K LA 7AX O7X3HfH-+#g*&" %".h$#"=$'#3!?())(2 DB 4)#66. C6QB. T2M EQ9 P9A9M7U #2CA89U3+-5?#() CB H9#I-(%. C6QB. T2M EQ9 .98S2AB9AE3+,B K#,2 3#"(,6 7AB!$6#%+&?&,5-5. C6Q6B. T2M EQ9 #Q7MDLAD i7MEX3!"#$%$&'%)+)"H"') &( )*" #+%"P"&.P" #+.%&' $$= +BKLAL8EM7ELN9 ,7O JCBD93 )QL8 R789 O78 EML9B LA HL7KL= (U2MLB7= 2A +SMLU <= 5= 7AB :>= 4>>/= SCM8CY7AE E2 7 R2A82ULB7E9B R2KSU7LAE EQ7E L88C9B 2A '2N9KW9M 41= 4>>43:)Q9 R2KSU7LAE 7UU9D98 89N9M7U NL2U7EL2A8 2T %9REL2A <?7@?:@ 2T EQ9 '7EL2A7U ,7W2M .9U7EL2A8 +RE ?EQ9 +RE@= EQ9 O7MAYLAD 2T 2A9 9KSU2X99 7AB EQ9 O7MALAD 7AB 8C8S9A8L2A 2T EO2 9KSU2X998 LA NL2U7EL2A 2T %9REL2A <?7@?/@ 2T EQ9 +RE= 7AB T7LUCM9 E2 SM2NLB9 M9U9N7AE LAT2MK7EL2A= N7ML2C8 CALU7E9M7U RQ7AD98= 7AB EQ9 OLEQBM7O7U 2T M9R2DALEL2A TM2K EQ9 IAL2A LA NL2U7EL2A 2T %9REL2A <?7@?1@ 2T EQ9 +RE3 )Q9 .98S2AB9AE[8 7A8O9M B9AL98 7AX NL2U7EL2A 2T EQ9 +RE3 $ TLAB EQ7E EQ9 .98S2AB9AE BLB NL2U7E9 EQ9 +RE 8CW8E7AEL7UUX 78 7UU9D9B LA EQ9 R2KSU7LAE3&A EQ9 9AELM9 M9R2MB= LARUCBLAD KX 2W89MN7EL2A 2T EQ9 B9YK97A2M 2T EQ9 OLEA98898= 7AB 7TE9M R2A8LB9MLAD EQ9 WML9T8 TLU9B WX EQ9 P9A9M7U #2CA89U 7AB EQ9 .98S2AB9AE= $ K7^9 EQ9 T2UU2OYLAD($'!$'P% &( (+#)$3JI.$%!$#)$&')Q9 .98S2AB9AE= HfH -7R^Q29 %9MNLR9= $AR3 ?EQ9 #2KYS7AX@ L8 7 (U2MLB7 R2MS2M7EL2A 9AD7D9B LA EQ9 WCLUBLAD 7AB R2AY8EMCREL2A LABC8EMX TM2K LE8 T7RLULEX 7E *2K98E97B= (U2MLB73 )Q9   :+UU B7E98 7M9 LA 4>>4= CAU988 2EQ9MOL89 LABLR7E9B3 )Q9 RQ7MD9 LA #789 :4;#+;44/<0 O78 TLU9B 2A JCUX 413 )Q9 RQ7MD9 LA #789 :4;#+;440>0 O78 TLU9B 2A JCUX 453 )Q9 RQ7MD98 LA #7898 :4;#+;4401>?:Y0@ O9M9 TLU9B 2A +CDC8E 4>= 7AB EQ9 RQ7MD9 LA #789 :4;#+;4401>?0@ O78 7K9AB9B 2A %9SE9KW9M />3 )Q9 RQ7MD9 LA #789 :4;#+;4401>?1@ O78 TLU9B 2A +CDC8E 4<3 )Q9 RQ7MD9 LA #789 :4;#+;4401< O78 TLU9B 2A +CDC8E 4F3#2KS7AX= LA R2ABCRELAD LE8 WC8LA988= 7AAC7UUX SCMRQ7898 7AB M9R9LN98 7E LE8 T7RLULEX D22B8 7AB K7E9ML7U8 N7UC9B LA 9VR988 2T m1>=>>> BLM9REUX TM2K S2LAE8 U2R7E9B 2CE8LB9 EQ9 %E7E9 2T (U2MYLB73 )Q9 .98S2AB9AE 7BKLE8= 7AB $ TLAB 7AB R2ARUCB9= EQ7E LE L8 7A 9KSU2X9M 9AD7D9B LA R2KK9MR9 OLEQLA EQ9 K97ALAD 2T %9RYEL2A 4?4@= ?6@= 7AB ?F@ 2T EQ9 +RE3)Q9 .98S2AB9AE 7BKLE8= 7AB $ TLAB 7AB R2ARUCB9= EQ7E $AE9MYA7EL2A7U IAL2A 2T &S9M7ELAD "ADLA99M8 ,2R7U 0<F= +(,;#$&= EQ9 IAL2A= L8 7 U7W2M 2MD7ALe7EL2A OLEQLA EQ9 K97ALAD 2T %9RYEL2A 4?1@ 2T EQ9 +RE3$$3+,,"P"! I'(+$. ,+-&. i.+#)$#"%HB  D#5I8,&$%0.2W9ME "3 HLU9X= SM98LB9AE 2T EQ9 #2KS7AX= L8 7 T2MK9M K9KW9M 2T EQ9 IAL2A3 *9 T2CAB9B EQ9 #2KS7AX LA :55:3 (M2K :554 CAELU JCA9 />= 4>>4= EQ9 #2KS7AX 9AE9M9B LAE2 8CRR988LN9 <?T@ 7DM99K9AE8 OLEQ EQ9 IAL2A3 )Q9 7SSM2SML7E9 CALE L8k+UU TCUUYELK9 7AB M9DCU7M S7MEYELK9 "`CLSK9AE &S9M7E2M8= &LUY9M8= !MLN9M8 7AB "`CLSK9AE H9RQ7ALR8 9KSU2X9B WX EQ9 "KYSU2X9M LA EQ9 R2CAEL98 2T -M2O7MB= #Q7MU2EE9= #2UUL9M= HL7KLY!7B9= PU7B98= *9ABMX= *LDQU7AB8= $ABL7A .LN9M= ,99= H7MELA= &^99RQ2W99= i7UK -97RQ 7AB %E3 ,CRL9= (U2MLB7_ 9VRUCBLAD 7UU 2EQ9M 9KSU2X998= DC7MB8 7AB 8CS9MNL82M8 78 B9TLA9B LA EQ9 +RE3+UEQ2CDQ 9AE9MLAD LAE2 8CRR988LN9 7DM99K9AE8= EQ9 #2KS7AX Q7B= LA M9R9AE X97M8= 9VSM9889B 82K9 M9UCRE7AR9 LA R2AELACLAD LE8 <?T@ M9U7EL2A8QLS3 $A 4>>:= iM98LB9AE HLU9X 7BNL89B IAL2A -C8LA988 H7A7D9M P7MX ]7E9M8 EQ7E EQ9 #2KS7AX O2CUB A2E 8LDA 7A2EQ9M 7DM99K9AE3 )Q9 IAL2A 2WE7LA9B 7CEQ2MLe7EL2A R7MB8 TM2K EQ9 CALE 9KSU2X998 WCE= CS2A HLU9X[8 7DM99K9AE E2 W7MD7LA= BLB A2E 899^ 7A 9U9REL2A 2M M9R2DALEL2A3 )Q9M97TE9M= EQ9 S7MEL98 9AE9M9B LAE2 7A <?T@ R2AEM7RE EQ7E 9VSLM9B 2A JCA9 />= 4>>43)Q9 LA8E7AE R789 M9U7E98 E2 9N9AE8 SM9R9BLAD 7AB T2UU2OLAD EQ9 9VSLM7EL2A 2T EQ9 T2M9D2LAD R2AEM7RE3 #MLELR7U E2 EQ9 L88C98 Q9M9LA L8 OQ9EQ9M= 2A +SMLU 0= EQ9 <?T@ M9U7EL2A8QLS W9EO99A EQ9 S7MEL98 O78 R2AN9ME9B E2 7 5?7@ M9U7EL2A8QLS3DB  R?( PS#T !"#"$6&A H7MRQ 46= iM98LB9AE HLU9X OM2E9 -C8LA988 H7A7D9M ]7YE9M8 8E7ELAD EQ7E EQ9 #2KS7AX aOLUU A2E W9 M99AE9MLAD LAE2 R2AYEM7RE A9D2EL7EL2A8 3 3 3 OQ9A 2CM 9VL8ELAD R2AEM7RE 9VSLM98 7E KLBALDQE JCA9 />EQ3b IS2AM9R9LSE 2T EQ7E U9EE9M= -C8LA988 H7AY7D9M ]7E9M8 BLM9RE9B IAL2A -C8LA988 +D9AE J7K98 +UUWMLEE2A E2 2WE7LA 7CEQ2MLe7EL2A R7MB8 TM2K EQ9 CALE 9KSU2X9983 +E EQ7E ELK9= EQ9 CALE R2A8L8E9B 2T :F 9KSU2X9983 +E EQ9 Q97MLAD= EQ9 P9A9M7U #2CA89U LAEM2BCR9B :F 7CEQ2MLe7EL2A R7MB8 8LDA9B WX EQ9 CALE 9KSU2X998 2A H7MRQ 4< 7AB 453&A H7MRQ 4<= -C8LA988 +D9AE +UUWMLEE2A O9AE E2 EQ9 T7RLULEX LA 2MB9M E2 2WE7LA 7CEQ2MLe7EL2A R7MB8 TM2K EQ9 9KSU2X9983 *9 K9E 8Q2S 8E9O7MB iQLU P7KWLUU= OQ2 LAEM2BCR9B QLK E2 EQ9 9KSU2X998 78 EQ9X W9D7A 7MMLNLAD 7E O2M^3 +UUWMLEE2A SM989AE9B EQ9 7CEQ2MLe7EL2A R7MB8 E2 EQ9 9KSU2X998 8E7ELAD EQ7E LE U22^9B 78 LT HLU9X O78 A2E D2LAD E2 8LDA 7 R2AEM7RE 7AB 82 EQ9 IAL2A A99B9B E2 D9E EQ9 M9SM989AE7EL2A R7MB8 8LDA9B3 P7KWLUU M9R7UU8 +UUWMLEE2A 8E7ELAD EQ7E a78 C8C7U -2W cHLU9Xd L8 W9LAD 7 S7LA LA EQ9 788 7W2CE EQ9 R2AEM7RE EQL8 X97Mb 7AB EQ7E Q9 A99B9B E2 D9E  HfH -+#g*&"%".h$#"061aEQ9 M9SM989AE7EL2A R7MB8 TLUU9B 2CE 82 O9 R7A D9E 2A OLEQ EQ9 R2AEM7RE3b %2K9 9KSU2X998 BLB 8S9RLTLR7UUX 78^ 7W2CE EQ9 R7MB8 7AB= OQ9A 78^9B= +UUWMLEE2A 9VSU7LA9B EQ7E EQ9 R7MB8 a8Q2O9B EQ7E EQ9 IAL2A M9SM989AE9B EQ9Kb 7AB EQ7E aO9 K7X A99B E2 TLU9 cT2Md 7A 9U9REL2A= 82 O9 R7A C89 EQ9 R7MB T2M EQ7E3b )Q9M9 L8 A2 9NLB9AR9 RQ7UU9ADLAD EQ9 7CEQ9AELRLEX 2T EQ9 7CEQ2MLe7EL2A R7MB8 8LDA9B WX EQ9 :F CALE 9KSU2X998 OQLRQ O9M9 M9R9LN9B LA 9NLYB9AR9 OLEQ2CE 2WZ9REL2A3&A H7MRQ 45= ]7E9M8 OM2E9 HLU9X= 9ARU28LAD EO2 R2SL98 2T 7 M9R2DALEL2A 7DM99K9AE3 $A S9MELA9AE S7ME= EQ9 U9EE9M 8E7E9Bk"ARU289B SU9789 TLAB EO2 R2SL98 2T 7 M9R2DALEL2A 7DM99K9AE3]9 Q7N9 B9E9MKLA9B LE L8 LA EQ9 W98E LAE9M98E 2T EQ9 IAYL2A= 7AB X2CM 9KSU2X998 RCMM9AEUX M9SM989AE9B WX EQL8 IAYL2A= E2 SM2NLB9 X2CM TLMK OLEQ 7TTLMK7EL2A EQ7E 7 K7Z2MLEX 2T X2CM 9KSU2X998 Q7N9 7CEQ2MLe9B EQ9 IAL2A E2 M9SM989AE EQ9K LA R2UU9RELN9 W7MD7LALAD3 )Q9M9T2M9= O9 7M9 899^LAD E2 D7LA N2UCAE7MX M9R2DALEL2A TM2K X2CM TLMK 7AB 5?7@ 8E7EC8 CAB9M EQ9 '7EL2A7U ,7W2M .9U7EL2A8 +RE3 ]9 OLUU K7^9 7N7LU7WU9 T2M X2CM M9NL9O= M9SM989AE7EL2A 7CEQ2MLe7EL2A R7MB8 8LDA9B WX 7 K7Z2MLEX 2T X2CM 9KSU2X9983+UE9MA7ELN9 E2 7EE7LALAD 5?7@ 8E7EC8 WX N2UCAE7MX M9R2DYALEL2A= O9 K7X S9ELEL2A EQ9 '7EL2A7U ,7W2M .9U7EL2A8 -27MB T2M 7 M9SM989AE7EL2A 9U9REL2A3 +8 EQL8 O2CUB W9 ELK9 R2A8CKLAD 7AB LAR2AN9AL9AE T2M W2EQ 2T C8= O9 Q2S9 X2C OLUU 7DM99 E2 N2UCAE7MX M9R2DALEL2A3iU9789 8LDA 7AB B7E92A9 R2SX 2T EQ9 7DM99K9AE 7AB M9YECMA LE E2 EQL8 2TTLR93-XU9EE9M B7E9B +SMLU 4= iM98LB9AE HLU9X M98S2AB9B 8E7ELAD EQ7E EQ9 #2KS7AX aL8 OLUULAD E2 8LE B2OA 7AB R2UU9RELN9 W7MD7LA CAB9M %9REL2A 5?7@3b-XK9K2M7ABCK B7E9B +SMLU 0= -C8LA988 H7A7D9M ]7E9M8 M98S2AB9B E2 HLU9X[8 U9EE9M 8E7ELADk)Q7A^ X2C T2M 2TT9MLAD E2 K99E E2 A9D2EL7E9 7 A9O R2UU9RELN9YW7MD7LALAD 7DM99K9AE3 *2O9N9M= LA 2MB9M E2 RQ7AD9 2CM W7MYD7LALAD M9U7EL2A8QLS TM2K <?T@ E2 5?7@ 8E7EC8 CAB9M EQ9 '7EL2A7U ,7W2M .9U7EL2A8 +RE= X2C KC8E N2UCAE7MLUX M9R2DALe9 EQ7E EQ9 CAL2A Q78 K7Z2MLEX 8E7EC8 WX 8LDALAD EQ9 SM9NL2C8UX SM2NLB9B 7DM99K9AE 2M WX 7 M9SM989AE7EL2A 9U9REL2A R2ABCRE9B WX 7D9AE8 2T EQ9 ',.-3]7E9M8 R2ARUCB9B WX A2ELAD EQ7E Q9 Q7B CA8CRR988TCUUX 7EYE9KSE9B E2 M97RQ HLU9X WX E9U9SQ2A9 7AB EQ7E= LT Q9 Q97MB A2EQYLAD TCMEQ9M= EQ9 IAL2A O2CUB TLU9 7 M9SM989AE7EL2A S9ELEL2A3,7E9M EQ7E B7X= +SMLU 0= iM98LB9AE HLU9X 7BKLE8 EQ7E Q9 8LDA9B 7AB B7E9B= 7AB 89AE E2 EQ9 IAL2A WX T7R8LKLU9= EQ9 .9R2DALEL2A +DM99K9AE OQLRQ SM2NLB98 78 T2UU2O8k)Q9 IAL2A RU7LK8= 7AB EQ9 "KSU2X9M 7R^A2OU9BD98 7AB 7DM998= W789B 2A 7 8Q2OLAD 2T 8LDA9B 7CEQ2MLe7EL2A R7MB8= EQ7E 7 K7Z2MLEX 2T LE8 9KSU2X998 Q7N9 7CEQ2MLe9B EQ9 IAL2A E2 M9SM989AE EQ9K LA R2UU9RELN9 W7MD7LALAD3)Q9 "KSU2X9M Q9M9WX M9R2DALe98 EQ9 IAL2A 78 EQ9 9VYRUC8LN9 W7MD7LALAD 7D9AE CAB9M %9REL2A 5?7@ 2T EQ9 '7YEL2A7U ,7W2M .9U7EL2A8 +RE 2T 7UU TCUUYELK9 7AB M9DCU7M S7MEYELK9 "`CLSK9AE &S9M7E2M8= &LU9M8= !MLN9M8 7AB "`CLSK9AE H9RQ7ALR8 2A SM989AE 7AB TCECM9 Z2W8 8LE98 OLEQLA EQ9 ZCYML8BLREL2A 2T EQ9 IAL2A3+UEQ2CDQ EQ9 IAL2A Q7B= 2A H7MRQ 45= 7BNL89B EQ9 #2KS7AX EQ7E LE O2CUB aK7^9 7N7LU7WU9 T2M X2CM M9NL9O= M9SM989AE7EL2A 7CEQ2MLe7EL2A R7MB8 8LDA9B WX 7 K7Z2MLEX 2T X2CM 9KSU2X998=b HLU9X A9N9M M9`C98E9B E2 899 EQ9 7CEQ2MLe7EL2A R7MB83 HLU9X O78 7O7M9 EQ7E +UUWMLEE2A Q7B R2K9 E2 EQ9 T7RLULEX3 %CS9MLAE9AB9AE ]LUUL7K ,2X= OQ2 Q7B DM99E9B 7AB 8Q22^ Q7AB8 OLEQ +UUWMLEE2A 2A H7MRQ 4<= ^A9O EQ7E Q9 O78 82ULRLELAD 7CEQ2MLe7EL2A R7MB83 $E L8 RU97M EQ7E HLU9X O78 87EL8TL9B EQ7E EQ9 IAL2A BLB S288988 7CYEQ2MLe7EL2A R7MB8 TM2K 7 K7Z2MLEX 2T EQ9 9KSU2X998 8LAR9= 2A +SMLU 0= Q9 8LDA9B EQ9 .9R2DALEL2A +DM99K9AE OQLRQ 8E7E98 EQ7E aEQ9 "KSU2X9M 7R^A2OU9BD98 7AB 7DM998= W789B 2A 7 8Q2OLAD 2T 8LDA9B 7CEQ2MLe7EL2A R7MB8= EQ7E 7 K7Z2MLEX 2T LE8 9KSU2X998 Q7N9 7CEQ2MLe9B EQ9 IAL2A E2 M9SM989AE EQ9K LA R2UU9RELN9 W7MYD7LALAD3b '2EOLEQ8E7ABLAD HLU9X[8 T7LUCM9 E2 7N7LU QLK89UT 2T EQ9 2TT9M E2 M9NL9O EQ9 7CEQ2MLe7EL2A R7MB8= -C8LA988 H7A7D9M ]7E9M8 E98ELTL9B EQ7E= 2A +SMLU ::= Q9 BLM9RE9B -C8LA988 +D9AE +UUWMLEE2A E2 R7MMX 7 K7ALU7 9AN9U2S9 R2AE7LALAD R2S98 2T EQ9 R7MB8 E2 EQ9 #2KS7AX3 +UUWMLEE2A E98ELTL9B EQ7E Q9 SM989AE9B EQ9 K7ALU7 9AN9U2S9 E2 &TTLR9 H7A7D9M J7A iTM9AD9M3 iTM9AD9M B9AL9B M9R9LNLAD EQ9 S7R^7D9 7AB HLU9X E98ELTL9B EQ7E Q9 A9N9M M9R9LN9B LE3 )Q9 T2M9D2LAD R2AEM7BLRE2MX E98ELK2AXA99B A2E W9 M982UN9B 8LAR9 HLU9X A9LEQ9M M9`C98E9B E2 M9NL9O EQ9 R7MB8 A2M BL8SCE9B EQ9LM 9VL8E9AR9 2M 7CEQ9AELRLEX3.9D7MBLAD EQ9 N7ULBLEX 2T EQ289 R7MB8 78 B98LDA7EL2A8 2T EQ9 IAL2A 78 EQ9 9KSU2X998[ R2UU9RELN9YW7MD7LALAD M9SM989AE7ELN9= EQ9M9 L8 A2 9NLB9AR9 RQ7UU9ADLAD EQ9 N7ULBLEX 2T EQ9 R7MB8 8LDA9B WX EQ9 T2UU2OLAD ALA9 9KSU2X998k iQLU P7KWLUU= -2W ,9LALAD9M= )2KKX HLUL7A2= J29 %S97M= ,2A #Q7EK7A= #QML8 %7ARQ9e= "BBL9 (7UR2A= ,C^9 )9789= 7AB +U9V .2QULAD3)Q9 #2KS7AX SM989AE9B 9LDQE 9KSU2X99 OLEA98898 OQ2 E98ELYTL9B M9D7MBLAD EQ9 RLMRCK8E7AR98 8CMM2CABLAD EQ9 8LDALAD 2T EQ9LM R7MB83"KSU2X99 !9AAL8 #27E98 E98ELTL9B EQ7E +UUWMLEE2A 87LB 82K9YEQLAD 7W2CE EQ9 R7MB aQ9USLAD C83b *9 M9R7UU9B EQ7E a9N9MXW2BX O78 ^LAB 2T LA 7 WCARQ 7AB Q9 c+UUWMLEE2Ad O7AE9B 9N9MXW2BX E2 8LDA EQ9 R7MB= 7AB O9 ZC8E 8LDA9B LE3b #27E98 M97B EQ9 R7MB W9YT2M9 Q9 8LDA9B LE3"KSU2X99 !7AL9U #2UULA8= 7UEQ2CDQ B9AXLAD EQ7E Q9 M97B EQ9 R7MB= 7R^A2OU9BD9B EQ7E Q9 TLUU9B 2CE 7UU EQ9 LAT2MK7EL2A 2A EQ9 R7MB 7AB 8LDA9B LE3 *9 E98ELTL9B EQ7E +UUWMLEE2A 78^9B EQ9 9KYSU2X998 E2 8LDA EQ9 R7MB8 WCE BLB A2E 9VSU7LA 7AXEQLAD 7W2CE EQ9 R7MB3(M7ARL8R2 &R78L2 M9R7UU9B EQ7E +UUWMLEE2A 78^9B QLK E2 8LDA EQ9 R7MB 8E7ELAD EQ7E aLE O78 T2M 2CM W9A9TLE83b +UEQ2CDQ 7RY^A2OU9BDLAD EQ7E Q9 TLUU9B 2CE 7UU 2T EQ9 LAT2MK7EL2A 2A EQ9 R7MB= Q9 B9AL9B M97BLAD LE3H7MR28 (7UR2A E98ELTL9B EQ7E +UUWMLEE2A R7K9 E2 EQ9 T7RLULEX= S7889B 2CE R7MB8 7AB 87LB= ac*d9M9= 8LDA LE3b +UEQ2CDQ (7UR2A E98ELTL9B EQ7E Q9 R2CUB A2E M97B EQ9 SMLAE 2A EQ9 R7MB EQ7E O78 SM989AE9B E2 QLK 2AEQ9 OLEA988 8E7AB W9R7C89 Q9 BLB A2E Q7N9 QL8 DU78898= OQ9A 78^9B OQ9EQ9M Q9 Q7B QL8 DU78898 OQ9A 8LDAYLAD EQ9 7CEQ2MLe7EL2A R7MB (7UR2A 7N2LB9B 7 BLM9RE 7A8O9M= E98ELYTXLAD= a$ B2A[E C8C7UUX R7MMX LE cEQ9Kd W9R7C89 $ WM97^ EQ9K 7UU EQ9 ELK93b (7UR2A BLB A2E B9AX M97BLAD EQ9 R7MB 7AB 7R^A2OUY !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!0669BD9B EQ7E Q9 O78 7O7M9 EQ7E EQ9 R7MB aO78 82K9EQLAD TM2K EQ9 IAL2A= 3 3 3 $ W9U2AD E2 EQ9 IAL2A= $ ZC8E E22^ LE 7AB 8LDA9B LE3b(2MK9M 9KSU2X99 J7K98 (9MDC82A M9R7UU8 EQ7E Q9 O78 7SYSM27RQ9B WX 7A LABLNLBC7U OQ2K Q9 BLBA2E ^A2O= WCE OQ2K Q9 LB9AELTL9B 7E EQ9 Q97MLAD 78 W9LAD -C8LA988 +D9AE +UUWMLEE2A3 *9 M9R7UU8 EQ7E +UUWMLEE2A S7889B QLK 7 R7MB 7AB 87LB E2 8LDA LE= EQ7E Q9 87O a9N9MX2A9 9U89 8LDA LE 82 $ 8LDA9B LE E223b +UEQ2CDQ B9YAXLAD EQ7E Q9 M97B EQ9 R7MB= (9MDC82A 7R^A2OU9BD9B LB9AELTXLAD EQ9 IAL2A U2D2 2A EQ9 E2S 2T EQ9 R7MB 7AB E98ELTL9B= a$ ^A9O OQ7E LE O78 T2M3b$A :N@D 9B K-66() 4#5I-%8 E&B. /51 I3%3 1F1 ?:565@= EQ9 #2CME 8E7E9BkIAB9M EQ9 E$LM(,)#%0 !?&(B2REMLA9= cE$LM(,)#%0 !?&( E&,GB= :00 ',.- :46< ?:56/@=9ATB3 /1: (34B 5:F ?6EQ #LM3 :5F1@d LT EQ9 R7MB LE89UT L8 CA7KWLDC2C8 ?L393= 8E7E98 2A LE8 T7R9 EQ7E EQ9 8LDA9M 7CEQ2MLe98 EQ9 IAL2A E2 M9SM989AE EQ9 9KSU2X99 T2M R2UU9RELN9 W7MD7LALAD SCMS2898 7AB A2E E2 899^ 7A 9U9REL2A@= LE OLUU W9 R2CAE9B CAU988 LE L8SM2N9B EQ7E EQ9 9KSU2X99 O78 E2UB EQ7E EQ9 R7MB O78 E2 W9 C89B 82U9UX T2M EQ9 SCMS289 2T 2WE7LALAD 7A 9U9REL2A3 c$B3 7E 1<03d3 3 3 3c"dKSU2X998 8Q2CUB W9 W2CAB WX EQ9 RU97M U7ADC7D9 2T OQ7E EQ9X 8LDA CAU988 EQ7E U7ADC7D9 L8 B9ULW9M7E9UX 7AB RU97MUX R7AR9U9B WX 7 CAL2A 7BQ9M9AE OLEQ O2MB8 R7URCYU7E9B E2 BLM9RE EQ9 8LDA9M E2 BL8M9D7MB 7AB T2MD9E EQ9 U7AYDC7D9 7W2N9 QL8 8LDA7ECM93 c$B3 7E 6>63d)Q9 T7LUCM9 2T 7 R7MB 8LDA9M E2 M97B EQ9 7CEQ2MLe7EL2A R7MB= EQ9 SCMS289 2T OQLRQ O78 A2E KL8M9SM989AE9B= B298 A2E 7TT9RE EQ9 N7ULBLEX 2T EQ9 7CEQ2MLe7EL2A3 U(26"&%( 4,("=() D#I(,2. 404 ',.- 054= 05/ ?:5F5@3'2A9 2T EQ9 T2M9D2LAD 9KSU2X998 E98ELTL9B E2 7AX KL8M9SM9Y89AE7EL2A WX +UUWMLEE2A 2M P7KWLUU3 )Q9 R7MB8 7M9 8LADU9 SCMS289 R7MB8 7CEQ2MLeLAD EQ9 IAL2A aE2 M9SM989AEK9 T2M EQ9 SCMS289 2T R2UU9RELN9 W7MD7LALAD3b $ TLAB EQ7E 7UU 2T EQ9 T2M9D2LAD R7MB8 R2A8ELECE9 N7ULB B98LDA7EL2A8 2T EQ9 IAL2A 78 EQ9 9KSU2X998[ R2UU9RELN9YW7MD7LALAD M9SM989AE7ELN93J2MD9 !9CU2T9C E98ELTL9B EQ7E +UUWMLEE2A E2UB QLK E2 8LDA EQ9 R7MB aE2 899 Q2O K7AX S92SU9 O9M9 LA EQ9 IAL2A3b *9 B9AL9B EQ7E Q9 M97B EQ9 R7MB= 7UEQ2CDQ Q9 B298 M97B "ADUL8Q3 *9 M9YR7UU9B EQ7E= OQ9A Q9 TLUU9B 2CE 7AB 8LDA9B EQ9 R7MB= Q9 BLB 82 2A 7 N9QLRU93 + U7W2M9M= OQ2 O78 A2E LA EQ9 CALE= O78 OLEQ QLK3 *9 B9AL9B DLNLAD 7 R7MB E2 QL8 T7EQ9M3%E9O7MB iQLU P7KWLUU R2ATLMK9B EQ7E +UUWMLEE2A D7N9 EQ9 R7MB E2 !9CU2T9C3 P7KWLUU 2W89MN9B EQ7E +U9Z7ABM2 !9CU2T9C= EQ9 T7EQ9M 2T J2MD9 !9CU2T9C= O78 A2E 7E O2M^ 7AB M9`C98E9B EQ7E J2MD9= QL8 82A= E7^9 QLK 7 R7MB 7AB aD9E LE W7R^ E2 K93bJ2MD9 7DM99B E2 B2 823 P7KWLUU E98ELTL9B EQ7E J2MD9 M9ECMA9B EQ9 R7MB E2 QLK EQ9 T2UU2OLAD B7X3+U9Z7ABM2 !9CU2T9C= OQ2 L8 A2E TUC9AE LA "ADUL8Q= E98ELTL9B EQM2CDQ 7A LAE9MSM9E9M3 *9 7R^A2OU9BD9B TLUULAD 2CE 7AB 8LDALAD EQ9 CAL2A 7CEQ2MLe7EL2A R7MB W97MLAD QL8 8LDA7ECM9 7AB B7E9B H7MRQ 4<3 +UEQ2CDQ E98ELTXLAD EQ7E Q9 R2CUB A2E M9K9KW9M OQ2 D7N9 EQ9 R7MB E2 QLK 2M E2 OQ2K Q9 M9ECMA9B LE= Q9 BLB M9R7UU EQ7E QL8 82A E2UB QLK EQ7E LE O78 7 S7S9M E2 a899 Q2O K7AX S92YSU9 O9M9 8LDA9B CS OLEQ EQ9 IAL2A3b $A 7A 7TTLB7NLE SM2NLB9B E2 EQ9 #2KS7AX 2A +CDC8E :6 7AB OLEA9889B WX &TTLR9 H7A7D9M J7A iTM9AD9M= +U9Z7ABM2 !9CU2T9C 8E7E98 EQ7E +UUWMLEE2A D7N9 QLK EQ9 R7MB= WCE EQL8 8LKSUX L8 LAR2MM9RE 8LAR9 Q9 O78 A2E 7E O2M^3 )Q9 7TTLB7NLE EQ9A 8E7E98 EQ7E QL8 82A= J2MD9 !9CU2T9C= E2UB QLK EQ7E EQ9 R7MB aK97AE EQ7E $ 89U9RE9B EQ9 IAL2A E2 M9SM9Y89AE K9 LA W7MD7LALAD=b 7AB EQ7E= Q7B Q9 ^A2OA OQ7E EQ9 R7MB K97AE OQ9A Q9 8LDA9B LE= Q9 O2CUB A2E Q7N9 B2A9 823 )Q9M9 L8 A2 9VSU7A7EL2A M9D7MBLAD Q2O EQ9 R7MB 7BKLEE9BUX 8LDA9B WX +U9Z7ABM2 !9CU2T9C= OQ2 O78 A2E 7E O2M^= R7K9 LAE2 EQ9 IAYL2A[8 S288988L2A 2EQ9M EQ7A WX J2MD9 !9CU2T9C Q7NLAD R2KSUL9B OLEQ P7KWLUU[8 M9`C98E EQ7E Q9 E7^9 EQ9 R7MB E2 QL8 T7EQ9M= Q7N9 QL8 T7EQ9M 8LDA LE= 7AB M9ECMA EQ9 R7MB3 +U9Z7ABM2 !9CU2T9C[8 7TTLB7NLE 9VSULRLEUX R2AEM7BLRE8 QL8 E98ELK2AX M9D7MBLAD OQ7E QL8 82A E2UB QLK 7AB LKSULRLEUX R2AEM7BLRE8 EQ9 E98ELK2AX 2T J2MD9 !9CU2T9C EQ7E +UUWMLEE2A E2UB QLK EQ7E EQ9 R7MB O78 aE2 899 Q2O K7AX S92SU9 O9M9 LA EQ9 IAL2A3ba]Q9A 7 R7MB 8LDA9M L8 LUULE9M7E9= 2M Q78 A2 7WLULEX LA "ADUL8Q= LE KC8E W9 98E7WUL8Q9B EQ7E EQ9 R7MB 8LDA9M ^A9O OQ7E Q9 O78 8LDALAD 7AB LA T7RE 7CEQ2MLe9B EQ9 IAL2A E2 M9SM989AE QLK3b D,#%5#"& J,&% 3&,I6. J%5B= :F> ',.- F1= <:;</ ?:56<@3 )Q9M9 KC8E W9 9NLB9AR9 EQ7E EQ9 R7MB O78 EM7A8U7E9B 2M 9VSU7LA9B 82 EQ7E EQ9 R7MB 8LDA9M aCAB9M8E22B EQ9 K97ALAD 7AB SCMS289 2T 7A 7CEQ2MLe7EL2A R7MB3b IAU988 LE L8 98E7WUL8Q9B EQ7E EQ9 8LDA9M LAE9UYULD9AEUX B98LDA7E9B EQ9 IAL2A 78 R2UU9RELN9YW7MD7LALAD M9SM989AYE7ELN9= EQ9 R7MB LA `C98EL2A aR7AA2E W9 R2CAE9B E2O7MB 98E7WYUL8QLAD EQ9 IAL2A[8 K7Z2MLEX 8CSS2ME3b '&&0 E#," +#,I("= 4<6 ',.- :>:6= :>:F ?:5<F@3 $ TLAB= R2A8L8E9AE OLEQ P7KWLUU[8 RM9BLWU9 E98ELK2AX= EQ7E J2MD9 !9CU2T9C E22^ EQ9 R7MB E2 QL8 T7EQ9M3 +U9Z7ABM2 !9CU2T9C[8 7TTLB7NLE 8E7E98 EQ7E QL8 82A 9VYSU7LA9B EQ7EEQ9 R7MB aO78 T2M EQ9 IAL2A E2 M9SM989AE QLK LA W7MD7LALAD=b 7AB Q9 A9N9M M9SCBL7E9B EQ7E 8E7E9K9AE3 IS2A M9YR9LNLAD EQ7E 9VSU7A7EL2A= EQ9 87K9 9VSU7A7EL2A EQ7E $ TLAB J2MD9 M9R9LN9B TM2K +UUWMLEE2A= +U9Z7ABM2 8LDA9B EQ9 R7MB3 J2MD9 M9YECMA9B EQ9 R7MB E2 P7KWLUU3 +U9Z7ABM2 !9CU2T9C O9AE E2 #CW7 T2M :F B7X8 2A H7MRQ 45= M9ECMALAD LA KLBY+SMLU3 $ TLAB EQ7E EQ9 R7MB8 8LDA9B WX J2MD9 7AB +U9Z7ABM2 !9CU2T9C R2A8ELECE9 N7ULB B98LDA7EL2A8 2T EQ9 IAL2A 78 EQ9LM R2UU9RELN9YW7MD7LALAD M9SM9Y89AE7ELN93+AD9U &R78L2 E98ELTL9B EQ7E +UUWMLEE2A 78^9B QLK E2 8LDA 7 R7MB= EQ7E Q9 E2UB +UUWMLEE2A EQ7E Q9 A99B9B E2 D2 E2 QL8 EMCR^ 7AB D9E QL8 DU78898 82 EQ7E Q9 R2CUB M97B LE= EQ7E +UUWMLEE2A E2UB QLK= c'd2= O9 Q7B E2 8LDA LE3b )Q9M97TE9M= &R78L2 9U7W2M7E9B= E98ELTXLAD EQ7E +UUWMLEE2A 7U82 8E7E9B EQ7E Q9 O2CUB U9E &R78L2 C89 QL8 DU78898 7AB EQ7E Q9 7REC7UUX EML9B EQ9K 2A WCE aLE BLBA[E O2M^3b &R78L2 B9AL9B TLUULAD 2CE EQ9 7BBLEL2A7U LAT2MK7EL2A 2A EQ9 R7MB= E98ELTXLAD EQ7E Q9 B298 A2E OMLE9 "ADUL8Q O9UU3 +UUWMLEYE2A B9AL9B TLUULAD 2CE EQ9 7BBLEL2A7U LAT2MK7EL2A3 $ 7K LARULA9B E2 RM9BLE +UUWMLEE2A= WCE $ A99B A2E K7^9 EQL8 RM9BLWLULEX M982UCYEL2A 8LAR9= 9N9A OLEQ2CE &R78L2[8 R7MB= EQ9 IAL2A L8 8Q2OA E2 Q7N9 W99A 7CEQ2MLe9B 78 EQ9 CALE 9KSU2X998[ R2UU9RELN9YW7MD7LALAD M9SM989AE7ELN9 WXN7ULB R7MB8 8LDA9B WX :6 2T EQ9 :F CALE K9KW9M83PLNLAD EQ9 #2KS7AX EQ9 W9A9TLE 2T 7AX B2CWE= EQ9 N7ULBLEX 2T 2AUX 2A9 R7MB= EQ7E 2T +AD9U &R78L2= OQ2= A2EOLEQ8E7ABLAD EQ9 SCMS2ME9B 7W89AR9 2T QL8 DU78898= O78 7WU9 E2 8LDA QL8 A7K9 7E EQ9 7SSM2SML7E9 8S7R9 2A EQ9 7CEQ2MLe7EL2A R7MB= L8 9N9A `C98YEL2A7WU93 )QC8= $ TLAB EQ7E 7 K7Z2MLEX= :6 2T :F 2T EQ9 9KSU2X998 LA EQ9 CALE 7E EQ9 ELK9 HLU9X 8LDA9B EQ9 .9R2DALEL2A +DM99K9AE 2A +SMLU 0= Q7B B98LDA7E9B EQ9 IAL2A 78 EQ9LM R2UU9RELN9Y HfH -+#g*&"%".h$#"06FW7MD7LALAD M9SM989AE7ELN93)QC8= EQ9 2AUX L88C9 L8 EQ9 9TTLR7RX 2T EQ9 #2KS7AX[8 M9R2DYALEL2A 2T EQ9 IAL2A 7AB OQ9EQ9M EQ7E M9R2DALEL2A R2AN9ME9B EQ9 <?T@ M9U7EL2A8QLS E2 7 5?7@ M9U7EL2A8QLS3 $T= 78 EQ9 .98S2AB9AE 7MDC98 LA LE8 WML9T= HLU9X 8LKSUX BLB OQ7E ]7E9M8 E2UB QLK Q9 A99B9B E2 B2 aLA 2MB9M T2M EQ9 IAL2A E2 R2AELAC9 E2 W7MD7LA OLEQ HfH=b EQ9 2WNL2C8 `C98EL2A L8 OQ7E K2ELN7E9B HLU9X= OQ2 2A H7MRQ 46 Q7B 8E7E9B Q9 O78 A2E D2LAD E2 W7MD7LA= E2 7DM99 E2 W7MD7LA3 )Q9 7A8O9M E2 EQ9 T2M9D2LAD `C98EL2A L8 9`C7UUX 2WNLY2C83 *9 M9R9LN9B EQ9U9EE9M TM2K ]7E9M8 M9`C98ELAD EQ7E EQ9 #2KS7AX N2UCAE7MLUX M9R2DALe9 EQ9 IAL2A 7AB 8E7ELAD EQ7E= LT EQ9 #2KS7AX O2CUB A2E 7DM99 E2 B2 82= EQ9 IAL2A O2CUB S9ELYEL2A T2M 7A 9U9REL2A OQLRQ O2CUB W9 aELK9 R2A8CKLAD 7AB LAYR2AN9AL9AE T2M W2EQ 2T C83b $A82T7M 78 HLU9X M9UL9B CS2A OQ7E ]7E9M8 E2UB QLK= Q9 M9UL9B CS2A EQ9 M9SM989AE7EL2A= 7 M9SM989AYE7EL2A EQ7E EQ9 M9R2MB 98E7WUL8Q98 O78 EMCEQTCU= EQ7E EQ9 IAL2A Q7B 2WE7LA9B 7CEQ2MLe7EL2A R7MB8 TM2K 7 K7Z2MLEX 2T EQ9 9KYSU2X998 LA EQ9 CALE 7AB O2CUB S9ELEL2A T2M 7A 9U9REL2A LT EQ9 #2KS7AX BLB A2E N2UCAE7MLUX M9R2DALe9 EQ9 IAL2A3)Q9 .98S2AB9AE 7MDC98 EQ7E EQ9M9 O78 A2 K99ELAD 2T EQ9 KLAB8 M9D7MBLAD M9R2DALEL2A3 )Q7E 7MDCK9AE 8LKSUX LDA2M98 EQ9 T7RE83 HLU9X Q7B= 2A H7MRQ 46= LAT2MK9B EQ9 IAL2A EQ7E Q9 O2CUB aA2E W9 M99AE9MLAD LAE2 R2AEM7RE A9D2EL7EL2A83b HLU9X[8 E98ELK2AX R2AR9MALAD QL8 SCMS2ME9B U7R^ 2T CAB9M8E7ABLAD M9YD7MBLAD EQ9 .9R2DALEL2A +DM99K9AE EQ7E Q9 8LDA9B O78 CAR2AYNLARLAD3 .9D7MBU988 2T HLU9X[8 SCMS2ME9B LDA2M7AR9 2T 5?7@ 8E7EC8= Q9 Q7B E2 CAB9M8E7AB 7TE9M M9R9LNLAD ]7E9M8[ U9EE9M 2T H7MRQ 45 7AB K9K2M7ABCK 2T +SMLU 0 EQ7E= CAU988 EQ9 #2KYS7AX 7DM99B E2 N2UCAE7MLUX M9R2DALe9 EQ9 IAL2A= EQ9 IAL2A O78 D2LAD E2 S9ELEL2A EQ9 '7EL2A7U ,7W2M .9U7EL2A8 -27MB T2M 7 M9SYM989AE7EL2A 9U9REL2A3 )Q9 .98S2AB9AE[8 WML9T B298 A2E 89E 2CE EQ9 R2AE9AE8 2T 9LEQ9M 2T EQ289 R2KKCALR7EL2A83 HLU9X= 2A +SMLU 0= 8LDA9B EQ9 .9R2DALEL2A +DM99K9AE3 *L8 7889MEL2A EQ7E Q9 EQ9M97TE9M 7EE9AB9B EQ9 W7MD7LALAD 8988L2A8 OLEQ EQ9 IAL2A 7AB EQM99 2EQ9M R2AEM7RE2M8 LA JCA9 aW9R7C89 $ O7AE9B E2 Q97M OQ7E EQ9 M98E 2T EQ9K Q7B E2 87X=b M7EQ9M EQ7A W9R7C89 EQ9 #2KS7AX Q7B M9R2DALe9B EQ9 IAL2A= O78 LARM9BLWU9 7AB L8 R2AEM7BLRE9B WX QL8 7BKL88L2A EQ7E Q9 7REC7UUX 9AE9M9B LAE2 A9D2EL7EL2A83 )Q9 .9R2DALEL2A +DM99K9AE EQ7E HLU9X 7BKLEE9BUX M97B 7AB 8LDA9B RU97MUX8E7E98 LE8 SCMS2893 +8 EQ9 P9A9M7U #2CA89U S2LAE8 2CE= RLELAD <#2L#% C)(5",-5= /:0 ',.- <F5= <<F ?:550@= 7 R789 LAN2UNLAD KCUELSU9 CAL2A8 7AB 9KSU2X9M8= acEdQ9M9 O78 A2 SCMYS289 LA EQ9 IAL2A8 B9K7ABLAD M9R2DALEL2A W789B 2A K7Z2MLEX 8E7EC8 7AB EQ9 .98S2AB9AE8 8LDALAD 2T M9R2DALEL2A 7DM99K9AE8 LT 7UU EQ7E O78 LAE9AB9B O78 E2 SM989MN9 EQ9 9VL8ELAD <?T@ M9U7EL2AY8QLS83b)Q9 -27MB= LA !"#$%"&% '$() * +#"(,-#). //1 ',.- F:F ?4>>:@= 7B2SELAD EQ9 7SSM27RQ 2T EQ9 #2CME 2T +SS97U8 T2M EQ9 )9AEQ #LMRCLE= Q9UB EQ7E 7A 5?7@ M9U7EL2A8QLS L8 98E7WUL8Q9B OQ9M9 a?:@ EQ9 CAL2A M9`C98E9B M9R2DALEL2A 78 EQ9 K7Z2MLEX 2M 5?7@ M9SM989AE7ELN9 2T EQ9 CALE 9KSU2X998_ ?4@ EQ9 9KSU2X9M M9R2DALe9B EQ9 CAL2A 78 EQ9 K7Z2MLEX 2M 5?7@ W7MD7LALAD M9SM9Y89AE7ELN9_ 7AB ?/@ EQ9 9KSU2X9M[8 M9R2DALEL2A O78 W789B 2A EQ9 CAL2A[8 Q7NLAD 8Q2OA= 2M Q7NLAD 2TT9M9B E2 8Q2O= 9NLB9AR9 2T LE8 K7Z2MLEX 8CSS2ME3b $B3 F4>3  )Q9 -27MB A2E9B EQ7E aEQ9 CAYL2A[8 M9`CLM9B M9`C98E T2M M9R2DALEL2A R7A W9 T7LMUX LKSUL9B TM2K EQ9 R2AEM7RE U7ADC7D9 8E7ELAD EQ7E EQ9 9KSU2X9M DM7AE8 EQ9 M9`CLM9B M9R2DALEL2Ab 7AB EQ7E aEQ9 9KSU2X9M[8 DM7AE 2T M9R2DYALEL2A KC8E W9 9VSM988 7AB CAR2ABLEL2A7U3b .9D7MBLAD K7Z2MLEX 8CSS2ME= EQ9 -27MB A2E9B EQ9 LA7B9`C7RX 2T 8E7E9K9AE8 E2 EQ9 9TT9RE EQ7E aEQ9 CAL2A nM9SM989AE8[ 7 K7Z2MLEX 2T CALE 9KSU2X998b 2M EQ7E 7 K7Z2MLEX 2T 9KSU2X99 a7M9 K9KW9M8b 2T EQ9 CAL2A3 $WLB3 )Q9 .98S2AB9AE[8 WML9T B298 A2E 89E 2CE EQ9 .9R2DALEL2A +DM99K9AE Q9M9LA OQLRQ 8E7E98 EQ7E aEQ9 "KSU2X9M 7R^A2OUY9BD98 7AB 7DM998= W789B 2A 7 8Q2OLAD 2T 8LDA9B 7CEQ2MLe7EL2A R7MB8= EQ7E 7 K7Z2MLEX 2T LE8 9KSU2X998 Q7N9 7CEQ2MLe9B EQ9 IAYL2A E2 M9SM989AE EQ9K LA R2UU9RELN9 W7MD7LALADb $ TLAB EQ7E EQ9 T2M9D2LAD RU97M 8E7E9K9AE R2A8ELECE98 EQ9 M9`CLM9B 7R^A2OUY9BD9K9AE 2T K7Z2MLEX8CSS2ME3 )Q9M9 L8 A2 `C98EL2A EQ7E EQ9 IAL2A Q7B N7ULB 7CEQ2MLe7EL2A R7MB8 TM2K 7E U978E :6 2T EQ9 :F 9KSU2X998 LA EQ9 CALE3 )Q9 #2KS7AX A9N9M `C98EL2A9B 2M BL8YSCE9B EQ9 IAL2A[8 K7Z2MLEX 8E7EC83 (2UU2OLAD QL8 9V9RCEL2A 2T EQ9 .9R2DALEL2A +DM99K9AE= HLU9X 9AE9M9B LAE2 A9D2EL7EL2A8 OLEQ EQ9 IAL2A3 $ TLAB EQ7E EQ9 IAL2A 7EE7LA9B 5?7@ 8E7EC8 2A +SMLU 03EB  R?( V%>#-, N#M&, 4,#5"-5( H))(8#"-&%6:3  )Q9 <?7@?1@ 7UU9D7EL2A8#B  R?( -%>&,L#"-&% ,(Q$(6"6(2UU2OLAD EQ9 DM7AE 2T M9R2DALEL2A= EQ9 IAL2A M9`C98E9B A9YD2EL7EL2A8 2A +SMLU 53 )Q9M97TE9M= EQ9 S7MEL98 K9E EOLR9= 2A JCA9 1 7AB ::= LA Z2LAE A9D2EL7EL2A8 OLEQ EQ9 #2KS7AX 7AB EQM99 2EQ9M R2KS7AL983 )Q9 EQM99 2EQ9M R2KS7AL98 7DM99B E2 LAYRM9789B R2AEMLWCEL2A8 E2 EQ9 R2AEM7REC7U Q97UEQ 7AB O9UT7M9 TCAB3 HfH -7R^Q29 BLB A2E 7DM993 +UEQ2CDQ iM98LB9AE HLU9X E98ELTL9B EQ7E EQ9 #2KS7AX M7L89B L88C98 M9U7E9B E2 EQ9 M9T9MM7U 2T CA`C7ULTL9B LABLNLBC7U8 WX EQ9 IAL2A= 7UU OMLEE9A SM2S287U8 9VYRQ7AD9B O9M9 9R2A2KLR3 &A JCA9 4>= ]7E9M8 OM2E9 HLU9X= A2E9B EQ9 7DM99K9AE E2 OQLRQ EQ9 IAL2A 7AB EQ9 EQM99 2EQ9M R2KS7AL98 Q7B R2K9= 7AB M9`C98E9B 7 R2CAE9M 2TT9M3 &A JCA9 4:= HLU9X K7B9 7 R2CAE9M 2TT9M= OLEQ A2 K9AEL2A 2T 7AX K7EE9M 2EQ9M EQ7A 9R2A2KLR L88C98= LA OQLRQ Q9 M9T9MM9B E2 EQ9 #2KYS7AX[8 R2AEM7RE OLEQ (U2MLB7 i2O9M f ,LDQE aEQ7E L8 WLABLADb 7AB R2ARUCBLAD EQ7E a7AX LARM9789 7E EQL8 ELK9 O2CUB W9 R28E SM2QLWLELN93b&A JCA9 4F= ]7E9M8 OM2E9 HLU9X M9`C98ELAD= 7K2AD 2EQ9M LAYT2MK7EL2A= EQ9 RCMM9AE R2AEM7RE W9EO99A EQ9 #2KS7AX 7AB (U2MYLB7 i2O9M f ,LDQE 7AB ac7dUU LAT2MK7EL2A S9MELA9AE E2 0>:g 7AB Q97UEQ R7M9 SU7A8 SM2NLB9B E2 W2EQ W7MD7LALAD CALE 9KSU2X998 7AB A2AW7MD7LALAD CALE 9KSU2X9983b )Q9 U9EE9M O78 89AE WX T7R8LKLU9 7AB K7LU3&A JCUX <= HLU9X 78^9B 7 U2R7U 7EE2MA9X E2 R7UU -C8LA988 H7A7D9M ]7E9M8 7AB E9UU QLK EQ7E EQ9 #2KS7AX O78 aEQM2CDQ OLEQ A9D2EL7EL2A8b 7AB EQ7E EQ9 LAT2MK7EL2A EQ9 IAL2A Q7B M9Y`C98E9B 2A JCA9 4F O2CUB A2E W9 SM2NLB9B3 ]Q9EQ9M EQ9 7EE2MYA9X BLB 82 2M= 78 ]7E9M8 E98ELTL9B= 7DM99B E2 M9NL9O EQ9 R2AEM7RE8 LAE2 OQLRQ EQ9 2EQ9M R2AEM7RE2M8 Q7B 9AE9M9B L8 LKK7E9ML7U 8LAR9 LE L8 CABL8SCE9B EQ7E EQ9 LAT2MK7EL2A O78 A2E SM2NLB9B3)Q9 .98S2AB9AE 7MDC98 EQ7E EQ9 M9`C98E9B LAT2MK7EL2A O78 A2E SM9Y8CKSELN9UX M9U9N7AE 8LAR9 HLU9X[8 7889MEL2A EQ7E LARM9789B Q97UEQ 7AB O9UT7M9 R2AEMLWCEL2A8 O9M9 aR28E SM2QLWLELN9b BLB A2E 8S9RLTLR7UUX 7889ME 7A LA7WLULEX E2 S7X3 $A EQL8 M9D7MB= $ A2E9 EQ7E EQ9 IAL2A[8 LAT2MK7EL2A M9`C98E 2T JCA9 4F 7U82 LARUCB9B 7 M9`C98E T2M SM2TLEY7ABYU288 8E7E9K9AE8= WCE EQ9 T7LUCM9 E2 SM2NLB9 EQ7E LAT2MK7EL2A L8 A2E 7UU9D9B LA EQ9 R2KSU7LAE3 $A82T7M 78  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!06<HLU9X 8S9RLTLR7UUX RLE9B EQ9 #2KS7AX[8 aWLABLADb 7DM99K9AE OLEQ (U2MLB7 i2O9M 7AB ,LDQE LA QL8 R2CAE9M 2TT9M= EQ7E B2RCYK9AE O78 RU97MUX M9U9N7AE3 %LKLU7MUX= B2RCK9AE8 M9TU9RELAD EQ9 R28E 2T A2AR2AEM7REC7U Q97UEQ W9A9TLE8 7AB 2EQ9M W9A9TLE8 W9LAD SM2NLB9B WX EQ9 #2KS7AX= 8CRQ 78 EQ9 M9`C98E9B 0>:?^@ SU7A= O9M9 RU97MUX M9U9N7AE E2 A9D2EL7EL2A8 LA NL9O 2T EQ9 #2KS7AX[8 M98L8E7AR9 E2 LARM97898 LA R2AEMLWCEL2A8 E2 EQ9 R2AEM7REC7U Q97UEQ 7AB O9UT7M9 SU7A3 -X T7LULAD E2 SM2NLB9 EQ9 T2M9D2LAD LAT2MK7YEL2A= EQ9 .98S2AB9AE NL2U7E9B %9REL2A <?7@?1@ 2T EQ9 +RE3$A 97MUX JCUX= 7TE9M 9VSLM7EL2A 2T EQ9 R2AEM7RE= EQ9 #2KS7AX QLM9B A9O 9KSU2X998 A2E M9T9MM9B WX EQ9 IAL2A3 &A JCUX :4= -C8LA988 H7A7D9M ]7E9M8 OM2E9 HLU9X M9`C98ELAD aEQ9 A7K98= 7BBM98898= 7AB SQ2A9 ACKW9M8 2T 7AX 7AB 7UU A9OUX QLM9B 9KYSU2X998 9AD7D9B LA EQ9 2S9M7EL2A 2T 9`CLSK9AE T2M X2CM TLMK3 +BBLEL2A7UUX= SU9789 SM2NLB9 LAT2MK7EL2A M9D7MBLAD EQ9 O7D9 M7E98= TMLAD9 W9A9TLE8= S7LB Q2ULB7X8= S7LB N7R7EL2A 7ABl2M 7AX 2EQ9M W9A9TLE8 2M R2KS9A87EL2A W9LAD SM2NLB9B= 2M SM2KL89B LA EQ9 TCECM9= E2 87LB 9KSU2X9983b)Q9 .98S2AB9AE K7B9 A2 M9SUX E2 EQ9 T2M9D2LAD M9`C98E3 $AYT2MK7EL2A M9U7ELAD E2 9KSU2X998 S9MT2MKLAD W7MD7LALAD CALE O2M^ L8 SM98CKSELN9UX M9U9N7AE3 -X T7LULAD E2 SM2NLB9 EQ9 T2M9YD2LAD LAT2MK7EL2A= EQ9 .98S2AB9AE NL2U7E9B %9REL2A <?7@?1@ 2T EQ9 +RE3&A +CDC8E :4= EQ9 IAL2A R7UU9B 7 8EML^93 )Q9 IAL2A 7BNL89B EQ9 #2KS7AX 2T EQ9 A7K98 2T EQ9 9KSU2X998 OQ2 8EMCR^3 )Q9M97TE9M= EQ9 #2KS7AX BL8RLSULA9B EQM99 2T EQ9 8EML^9M83 &A +CDC8E 4>= +EE2MA9X g7EQU99A H3 iQLUULS8 OM2E9 EQ9 #2KS7AX 2A W9Q7UT 2T EQ9 IAL2A M9`C98ELAD= 7K2AD 2EQ9M LAT2MK7EL2A= 7UU B2RCK9AE8 M9U7ELAD E2 EQ9 BL8RLSULA9 LKS289B= R2SL98 2T EQ9 9KSU2X998[ S9M82AA9U TLU98= 7AB 7AX B2RCK9AE8 M9UL9B CS2A LA LKS28LAD BL8RLSULA93 &A +CDC8E 45= +EE2MA9X HLRQ79U "3 +N7Y^L7A M98S2AB9B E2 iQLUULS8 8E7ELAD EQ7E EQ9 7DM99K9AE W9EO99A EQ9 IAL2A 7AB #2KS7AX 9VSLM9B 2A JCA9 /> 7AB EQ7E aLE L8 EQ9 #2KS7AX[8 S28LEL2A EQ7E LE O2CUB W9 7 NL2U7EL2A 2T %9REL2A <?7@?4@ 7AB />:?R@b 2T EQ9 +RE E2 SM2NLB9 EQ9 M9`C98E9B LAT2MYK7EL2A3b)Q9 T2M9D2LAD M98S2A89= SM9BLR7E9B CS2A EQ9 9VSLM7EL2A 2T EQ9 R2AEM7RE= BLB A2E K9AEL2A EQ9 .9R2DALEL2A +DM99K9AE 2M 7889ME EQ7E EQ9 IAL2A O78 A2 U2AD9M 8CSS2ME9B WX 7 K7Z2MLEX 2T EQ9 9KSU2X9983 )Q9M9 L8 A2 RU7LK EQ7E LAT2MK7EL2A M9U7ELAD E2 EQ9 BL8RLSULA9 2T M9SM989AE9B 9KSU2X998 L8 A2E M9U9N7AE3 -X T7LULAD E2 SM2NLB9 EQ9 M9`C98E9B LAT2MK7EL2A= EQ9 .98S2AB9AE NL2U7E9B %9REL2A <?7@?1@ 2T EQ9 +RE3MB  R?( $%-)#"(,#) 5?#%8(6)Q9 R2KSU7LAE 7UU9D98 EQ7E EQ9 .98S2AB9AE CALU7E9M7UUX= OLEQ2CE A2ELR9 E2 2M W7MD7LALAD OLEQ EQ9 IAL2A= RQ7AD9B 2N9MYELK9 S7X= R9789B C8LAD EQ9 QLMLAD Q7UU 7AB QLM9B 9KSU2X998 A2E M9T9MM9B WX EQ9 IAL2A= 7AB R9789B M9KLEELAD Q97UEQ 7AB O9UT7M9 TCAB R2AEMLWCEL2A83+E EQ9 Q97MLAD= LE O78 8ELSCU7E9B EQ7E= 7TE9M JCA9 />= EQ9 .9Y8S2AB9AE R9789B S7XLAD 2N9MELK9 T2M O2M^ LA 9VR988 2T < Q2CM8 LA 7 8LADU9 B7X 7AB R9789B S7XLAD 2N9MELK9 T2M O2M^ 2A %7ECMYB7X CAU988 EQ7E O2M^ 9VR99B9B 0> Q2CM83 IAB9M EQ9 R2AEM7RE= 7UU Q2CM8 2N9M < LA 7 8LADU9 B7X 7AB 7UU %7ECMB7X O2M^ O9M9 R2KYS9A87E9B 78 2N9MELK93 )Q9 .98S2AB9AE[8 7A8O9M 7BKLE8 EQ9 R9887EL2A 2T C89 2T EQ9 QLMLAD Q7UU 7AB 2T M9KL88L2A 2T Q97UEQ 7AB O9UT7M9 W9A9TLE83&AR9 EQ9 9KSU2X998[ R2UU9RELN9YW7MD7LALAD M9SM989AE7ELN9 7EYE7LA8 5?7@ 8E7EC8= 7A 9KSU2X9M L8 A2E SMLNLU9D9B E2 CALU7E9M7UUX 7UE9M EQ9 E9MK8 7AB R2ABLEL2A8 2T EQ9 9KSU2X998[ 9KSU2XK9AE3 &N9MELK9 R2KS9A87EL2A L87 E9MK 7AB R2ABLEL2A 2T 9KSU2XK9AE EQ7E K7X A2E W9 7UE9M9B 7W89AE W7MD7LALAD3 *LMLAD Q7UU SM2R9YBCM98 7M9 7A 9VL8ELAD SM7RELR9 EQ7E 7A 9KSU2X9M K7X A2E RQ7AD9 CALU7E9M7UUX3 HL(,-5#% E&LL(,5-#) N-%(6= 45: ',.- :>66= :>F1 ?:5<<@3 )Q9 CALU7E9M7U T7LUCM9 E2 R2AELAC9 E2 K7^9 R2AEM7RYEC7U Q97UEQ 7AB O9UT7M9 TCAB R2AEMLWCEL2A8 7U82 NL2U7E98 EQ9 +RE3 1(5&,#"-9( ')&&,6. J%5B= /:1 ',.- :<<= :<5 ?:550@3 )Q9 T2M9YD2LAD EQM99 CALU7E9M7U RQ7AD98 K7B9 WX EQ9 .98S2AB9AE NL2U7E9B %9REL2A <?7@?1@ 2T EQ9 +RE35B  R?( ;-"?0,#;#)&> ,(5&8%-"-&%)Q9 R2KSU7LAE 7UU9D98 EQ7E EQ9 #2KS7AX CAU7OTCUUX OLEQYBM9O M9R2DALEL2A TM2K EQ9 IAL2A 2A +CDC8E 45= EQ9 B7E9 2T +EE2MA9X +N7^L7A[8 U9EE9M3 )Q9 .98S2AB9AE 7MDC98 EQ7E LE Q7B A2 W7MD7LALAD 2WULD7EL2A CS2A 9VSLM7EL2A 2T EQ9 <?T@ 7DM99K9AE 2A JCA9 /> 7AB TCMEQ9M R2AE9AB8 EQ7E EQ9 IAL2A BLB A2E M9SM989AE 7 K7Z2MLEX 2T LE8 9KSU2X9983$ Q7N9 T2CAB EQ7E EQ9 .9R2DALEL2A +DM99K9AE 9V9RCE9B 2A +SMLU 0 98E7WUL8Q9B 7 5?7@ M9U7EL2A8QLS W9EO99A EQ9 S7MEL98= EQC8= EQ9 <?T@ R2AEM7RE W9R7K9 7 5?7@ R2AEM7RE3 W'N R(5?%&)&82 E&,GB= /45 ',.- 01< ?:555@3 IS2A EQ9 9VSLM7EL2A 2T 7 5?7@ R2AEM7RE= 7 IAL2A[8 K7Z2MLEX 8E7EC8 L8 SM98CK9B E2 R2AELAC93 )Q9 #2KS7AX 7MDC98 EQ7E LE 2WE7LA9B a7REC7U ^A2OU9BD9 2T EQ9 cIdAL2A[8 KLA2MLEX 8E7EC8b 2A EQ9 W78L8 2T 9VSM988L2A8 2T BL887EL8T7REL2A OLEQ EQ9 IAL2A WX N7ML2C8 9KSU2X9983 &AUX 2A9 9KSU2X99= $87L78 &R78L2= 9VSM9889B BL887EL8T7REL2A E2 iM98LB9AE HLU9X 7AB= W9R7C89 2T EQ9 K7AA9M LA OQLRQ &R78L2 8S2^9= HLU9X KL8CAB9M8E22B OQ7E Q9 87LB3 &R78L2 O78 QLM9B CS2A M9T9MM7U WX ,2R7U 0<FLA H7X3 &R78L2 7R^A2OU9BD9B EQ7E Q9 8E7E9B E2 HLU9X EQ7E Q9 O78 aA2E 8CSS2MELAD EQ9 IAL2A 7E 7UU3b &R78L2[8 E98ELK2AX M9N97U8 EQ7E= 7UEQ2CDQ Q9 M9T9MM9B E2 aEQ9 IAL2A=b Q9 O78 7REC7UUX 9VSM988LAD BL887EL8T7REL2A OLEQ QL8 T2MK9M U2R7U= ,2R7U 541= A2E ,2R7U0<F3 HLU9X E98ELTL9B EQ7E Q9 7U82 Q97MB 2T 9KSU2X99 BL887EL8T7REL2A TM2K ,2X3 *9 E98ELTL9B E2 2AUX 2A9 8CRQ R2AN9M87EL2A 7AB= 7UEQ2CDQ LALEL7UUX SU7RLAD EQL8 R2AN9M87EL2A 7E EQ9 ELK9 2T A9D2EL7EL2A8= Q9 EQ9A SU7R9B LE LA U7E9 H7MRQ= aBCMLAD MLDQE 7TE9M EQ9 ELK9 EQ7E JLKKX +UUWMLEE2A Q7B R2K9 LA3b%CS9MLAE9AB9AE ,2X E98ELTL9B EQ7E Q9 M9S2ME9B E2 HLU9X= LA U7E9 H7MRQ= OQLRQ O2CUB Q7N9 W99A SML2M E2 9V9RCEL2A 2T EQ9 .9RY2DALEL2A +DM99K9AE 2A +SMLU 0= EQ7E 7 K7Z2MLEX 2T EQ9 CALE 9KYSU2X998 BLB A2E OL8Q E2 W9 M9SM989AE9B WX EQ9 IAL2A3 +RR2MBLAD E2 ,2X= HLU9X= LA U7E9 H7MRQ= LAT2MK9B QLK 7AB EQ9 2EQ9M T2M9YK9A EQ7E Q9 BLB A2E LAE9AB E2 8LDA 7A2EQ9M R2AEM7RE OLEQ EQ9 IAL2A 7AB EQ7E Q9= ,2X= M98S2AB9B EQ7E aO9=b M9T9MMLAD E2 QLKY89UT 7AB EQ9 2EQ9M T2M9K9A= aT9UE EQ7E EQ9 K7Z2MLEX 2T EQ9 2S9M7YE2M8 BLB A2E O7AE M9SM989AE7EL2A WX EQ9 &S9M7ELAD "ADLA99M83b )Q9 T2M9D2LAD 8E7E9K9AE L8 EQ9 9VE9AE 2T ,2X[8 M9SM989AE7EL2A3 *9 A7K9B A2 9KSU2X9983 *L8 8E7E9K9AE O78 K7B9 2A EQ9 W78L8 2T R2KK9AE8 EQ7E Q9 E98ELTL9B N7ML2C8 9KSU2X998 Q7B K7B9 E2 QLK EQ7E 9VSM9889B BL887EL8T7REL2A OLEQ ,2R7U 0<F= 7UU 2T OQLRQ= 7RR2MBLAD E2 ,2X= LARUCB9B EQ9 8E7E9K9AE EQ7E EQ9 9KSU2X99 BLB A2E O7AE E2 W9 M9SM989AE9B WX EQ9 IAL2A3 ,2X E98ELTL9B E2 8CRQ R2KK9AE8 WX 7 E2E7U 2T :> 9KSU2X998= 2A9 2T OQ2K O78 ,C^9 )9789 OQ2 9AD7D9B LA EQ9 8EML^9 7D7LA8E EQ9 #2KS7AX LA +CY HfH -+#g*&"%".h$#"065DC8E3 ,2X A7K9B 2AUX 89N9A 9KSU2X998 OQ2 9VSM9889B BL887EL8YT7REL2A OLEQ EQ9 IAL2A SML2M E2 +SMLU 0 OQ9A iM98LB9AE HLU9X 8LDA9B EQ9 .9R2DALEL2A +DM99K9AE= EQC8 QL8 M9T9M9AR9 E2 7 aK7YZ2MLEXb O78 LA7RRCM7E93 +RR2MBLAD E2 ,2X= EQ289 9KSU2X998 O9M9 !7AAX #2UULA8= !9AAL8 #27E98= J29 %S97M= H7MR28 (7UR2A= ,C^9 )9789= 7AB +AD9U 7AB (M7A^ &R78L23)Q9 .98S2AB9AE 7MDC98 LA LE8 WML9T EQ7E 7 K7Z2MLEX 2T EQ9 CALE 9KSU2X998 LAT2MK9B ,2X EQ7E EQ9X BLB A2E O7AE EQ9 IAL2A E2 M9SM989AE EQ9K 7AB EQ7E ,2X LAT2MK9B HLU9X 2T EQL8= WCE EQ9 .98S2AB9AE T7LU8 E2 A2E9 EQ7E EQ9LM 2AUX R2AN9M87EL2A 98E7WUL8Q9B WX EQ9 9NLB9AR9 2RRCMM9B= 7RR2MBLAD E2 ,2X= LA U7E9 H7MRQ= 7AB 7RR2MBLAD E2 HLU9X aMLDQE 7TE9M EQ9 ELK9 EQ7E JLKKX +UUWMLEE2A Q7B R2K9 LA3b +E EQ7E ELK9= ,2X R2CUB Q7N9 2AUX 8S2^9A OLEQ 9LDQE 2T EQ9 :> 9KSU2X998 Q9 A7K9B3 )Q9 R2AN9M87EL2A Q9 M9YS2ME9B OLEQ J2MD9 7AB +U9Z7ABM2 !9CU2T9C LARUCB9B M9T9M9AR9 E2 +UUWMLEE2A[8 82ULRLE7EL2A 2T 7CEQ2MLe7EL2A R7MB8= 7AB LE= EQ9M9T2M9= Q7B E2 Q7N9 2RRCMM9B 7TE9M +U9Z7ABM2= OQ2 Q7B A2E W99A 7E O2M^ OQ9A EQ9 R7MB8 O9M9 8LDA9B= M9ECMA9B TM2K #CW7 LA KLBY+SMLU3 +UEQ2CDQ ,2X E98ELTL9B EQ7E Q9 8S2^9 OLEQ 9KSU2X99 J7K98 (9MDC82A LA JCA9= (9MDC82A E98ELTL9B EQ7E Q9 8S2^9 OLEQ ,2X 8Q2MEUX 7TE9M8LDALAD EQ9 7CEQ2MLe7EL2A R7MB3 ,2X 8E7E9B EQ7E EQ9 R7MB O78 T2M EQ9 IAL2A E2 M9SM989AE QLK= 7AB (9MDC82A M9Y8S2AB9B EQ7E Q9 BLB A2E aA99B A2 M9SM989AE7EL2A3b )Q9 T2M9D2YLAD R2KK9AE M9U7ELAD E2 aA99Bb L8 7KWLN7U9AE 7E W98E 7AB B298 A2E 98E7WUL8Q EQ7E (9MDC82A BLB A2E O7AE M9SM989AE7EL2A= 7A LAYT9M9AR9 R2A8L8E9AE OLEQ EQ9 7W89AR9 2T 7AX 7REL2A WX (9MDC82A E2 M9N2^9 EQ9 R7MB3 )QC8= M9D7MBU988 2T EQ9 B7E9 2T EQ7E R2AN9MY87EL2A= ,2X R2CUB A2E Q7N9 M9R9LN9B 8E7E9K9AE8 2T BL887EL8T7RYEL2A TM2K 7 K7Z2MLEX 2T EQ9 9KSU2X9983,2X 7889ME9B= 78 LT WX M2E9= EQ7E 97RQ 9KSU2X99 OLEQ OQ2K Q9 8S2^9 8E7E9B EQ7E Q9 aBLB A2E O7AE EQ9 &S9M7ELAD "ADLA99M8 E2 M9SM989AE QLK3b $ B2 A2E RM9BLE EQ7E E98ELK2AX3 &AUX #2UULA8 7AB #27E98 E98ELTL9B E2 K7^LAD 8CRQ 7 8E7E9K9AE3 $ TLAB EQ7E ,2X LAE9MSM9E9B 7AX 8E7E9K9AE 2T BL887EL8T7REL2A 78 7 8E7E9K9AE EQ7E EQ9 9KSU2X998 BLB A2E OL8Q E2 W9 M9SM989AE9B3 ac"dNLB9AR9 2T BL887EL8T7REL2A W97M8 2AUX LABLM9REUX 2A EQ9 `C98EL2A 2T K7Z2MLEX 8CSS2ME= 7AB OLUU 2TE9A W9 9AELM9UX R2A8L8E9AE OLEQ R2AELAC9B 9KSU2X99 B98LM98 T2M CAL2A M9SM989AE7EL2A3 :N@D 9B U&(%-8 J,&% 3&,I6= 6<: (34B :/>= :/< ?4B #LM3 :5<4@3 (9MDC82A E98ELYTL9B EQ7E Q9 E2UB ,2X EQ7E Q9 BLB A2E aA99B A2 M9SM989AE7EL2A3b *9 BLB A2E 8E7E9 EQ7E Q9 BLB A2E O7AE EQ9 IAL2A E2 M9SM989AE QLK3 H7MR28 (7UR2A= OQ2 8S2^9 OLEQ ,2X 8Q2MEUX 7TE9M 8LDALAD EQ9 R7MB SM989AE9B E2 QLK= 87LB A2EQLAD 7W2CE EQ9 R7MB3 +UYEQ2CDQ H7MR28 (7UR2A O78 O2M^LAD 7E HfH= ,2X E98ELTL9B EQ7E Q9 R2KK9AE9B EQ7E Q9 O78 aA2E 87EL8TL9Bb OLEQ EQ9 IAL2A W9YR7C89 EQ9 IAL2A Q7B aA2 SU7R9 3 3 3E2 SCE QLK E2 O2M^3b '9LEQ9M 2T EQ9 T2M9D2LAD 8E7E9K9AE8 9VSM9889B a2SS28LEL2A E2 R2AELAC9B M9SM989AE7EL2A3b @&5I;&&0 *E&B= 4<: ',.- <64 TA3 /> ?:5<6@3 '9LEQ9M (7UR2A A2M (9MDC82A= LAB99B= A2A9 2T EQ9 9KYSU2X998= 82CDQE E2 Q7N9 EQ9 7CEQ2MLe7EL2A R7MB8 EQ7E EQ9X Q7B 8LDA9B M9ECMA9B E2 EQ9K3$A H7MRQ= ,2X K9AEL2A9B A2 A7K98 OQ9A M9T9MMLAD E2 EQ9 IAL2A[8 SCMS2ME9B U7R^ 2T 7 K7Z2MLEX= 7AB HLU9X M9R7UU8 A2A93 &A +SMLU 0= HLU9X 8LDA9B EQ9 .9R2DALEL2A +DM99K9AE3 )Q9M9 L8 A2 9NLB9AR9 2T 7AX TCMEQ9M R2AN9M87EL2A W9EO99A HLU9X 7AB ,2X M9D7MBLAD CAL2A M9SM989AE7EL2A SML2M E2 +CDC8E :3 )QC8= EQ9M9 L8 A2 W78L8 CS2A OQLRQ EQ9 .98S2AB9AE R2CUB R2ARUCB9 EQ7E 7 K7Z2MLEX 2T LE8 CALE 9KSU2X998 BLB A2E B98LM9 M9SM989AE7YEL2A3 +8 2T JCA9 />= J29 %S97M= #QML8 %7ARQ9e= 7AB +U9V .2QYULAD Q7B R9789B 9KSU2XK9AE 7AB $87L78 &R78L2 Q7B W99A QLM9B3 )Q9 CALE ACKW9M9B :13 )Q9M9 L8 A2 9NLB9AR9 EQ7E 7 K7Z2MLEX 2T EQ289 9KSU2X998 BLB A2E B98LM9 R2AELAC9B M9SM989AE7EL2A3 $87L78 &R78L2 O78 BL887EL8TL9B OLEQ ,2R7U 541= A2E ,2R7U 0<F 7AB ,2X A9N9M 8S2^9 E2 QLK M9D7MBLAD EQ9 IAL2A3 )Q9M9 L8 A2 9NLB9AR9 2T 7AX BL887EL8T7REL2A= KCRQ U988 2SS28LEL2A E2 M9SM989AE7EL2A= 2A EQ9 S7ME 2T 9KSU2X998 iQLU P7KWLUU= -2W ,9LALAD9M= )2KKX HLUL7A2= ,2A #Q7EK7A= 7AB "BBL9 (7UR2A3 $ Q7N9 A2E RM9BLE9B ,2X[8 E98ELK2AX EQ7E 97RQ 9KSU2X99 OQ2 9VSM9889B 82K9 BL8Y87EL8T7REL2A OLEQ EQ9 IAL2A 7U82 8E7E9B EQ7E Q9 BLB A2E O7AE E2 W9 M9SM989AE9B= 7AB $ Q7N9 T2CAB EQ7E A9LEQ9M H7MR28 (7UR2A A2M (9MDC82A 9VSM9889B a2SS28LEL2A E2 R2AELAC9B M9SM989AE7EL2A3b )QC8= $ TLAB EQ7E EQ9 IAL2AR2AELAC9B E2 M9SM989AE 7 K7Z2MLEX 2T EQ9 CALE 9KSU2X9983 )Q9M9 L8 A2 SM2W7ELN9 9NLB9AR9 EQ7E EQ9 .98S2AB9AE S2889889B 7AX 2WZ9RELN9 9NLB9AR9 98E7WUL8QLAD EQ7E 7 K7Z2MLEX 2T LE8 9KSU2X998 BLB A2E B98LM9 R2AELAC9B CAL2A M9SYM989AE7EL2A= 7AB EQ9M9 L8 A2 9NLB9AR9 2T 7AX R2AN9M87EL2A W9YEO99A HLU9X 7AB ,2X 7TE9M H7MRQ LA OQLRQ EQ9 IAL2A[8 K7Z2MYLEX 8E7EC8 O78 9LEQ9M BL8RC889B 2M `C98EL2A9B3+8 7UM97BX A2E9B= EQ9M9 L8 7 BL8SCE9 M9D7MBLAD OQ7E O78 87LB LA EQ9 R2AN9M87EL2A W9EO99A -C8LA988 H7A7D9M ]7E9M8 7AB EQ9 U2R7U 7EE2MA9X 2A JCUX <3 "N9A LT EQ9 7EE2MA9X LAT2MK9B ]7E9M8 EQ7E HLU9X O78 aEQM2CDQ OLEQ A9D2EL7EL2A8=b EQ9M9 L8 A2 R2AE9AYEL2A EQ7E Q9 8E7E9B EQ7E EQ9 .98S2AB9AE O78 OLEQBM7OLAD M9R2DYALEL2A TM2K EQ9 IAL2A 2M EQ7E EQ9 .98S2AB9AE BL8SCE9B EQ7E 7 K7Z2MLEX 2T LE8 9KSU2X998 Q7B 7CEQ2MLe9B EQ9 IAL2A E2 M9SM989AE EQ9K3&A +CDC8E := K2M9 EQ7A T2CM K2AEQ8 7TE9M EQ9 9KSU2X998 Q7B 8LDA9B 7CEQ2MLe7EL2A R7MB8= ,2X 7BKLE8 EQ7E Q9 O9AE E2 a97RQ 7AB 9N9MX 2S9M7E2M= $ BLBA[E 9VRUCB9 7AX2A9= 7AB 78^9B LT EQ9X O7AE9B E2 8LDA EQL8 T2MK3b *9 M9R7UU8 EQ7E 7UU WCE T2CM 9KSU2XY998 8LDA9B EQ9 LB9AELR7U R2SL9B T2MK EQ7E Q9 SM989AE9B E2 EQ9K3 )Q9 T2MK= LA S9MELA9AE S7ME= 8E7E98k3 3 3 $ ]$%* )& .").+#) +'G #+.! )+) c%$#d $ H+G *+h" %$P'"! ]$)*&i".+)$'P "'P3 ,#,30<F3 3 3 3$= )*" "Hi,&G"" &( HfH -+#g*&" %".h$#"= $'#3 !& ."oI"%) )*+) )*" #&Hi+'G ?HfH@ !&"% '&) -+.P+$' ]$)* ,#, 0<F +% )*"G !& '&) ."i."%"') HG -+.P+$'$'P .$P*)3,2X[8 7REL2A8 R2ATLMK EQ7E EQ9 .98S2AB9AE O78 TCUUX 7O7M9 EQ7E LE8 9KSU2X998 Q7B 7CEQ2MLe9B EQ9 IAL2A E2 M9SM989AE EQ9K 7AB EQ7E EQ9 .98S2AB9AE Q7B M9R2DALe9B= 7AB O78 2WULD7E9B E2 W7MD7LA OLEQ= EQ9 IAL2A3 +UEQ2CDQ ,2X B9AL9B EQ7E Q9 O78 M9Y8S2A8LWU9 T2M EQ9 U7ADC7D9 2A EQ9 T2MK= QL8 RLMRCU7EL2A 2T EQ9 T2MK M9EM7RELAD a7AX R7MBb R2ATLMK8 EQ7E EQ9 .98S2AB9AE ^A9O EQ7E 7 K7Z2MLEX 2T LE8 9KSU2X998 Q7B 8LDA9B 7AB Q7B A2E M9N2^9B R7MB8 EQ7E 7CEQ2MLe9B EQ9 IAL2A E2 M9SM989AE EQ9K3 %CS9MNL82MX LAN2UN9K9AE LA EQ9 82ULRLE7EL2A 2T S9ELEL2A8 9VSM988LAD BL87TT9RYEL2A OLEQ 7 CAL2A E7LAE8 EQ289 9VSM988L2A8 2T BL87TT9REL2A3 CXX()/H"L&6. J%5B= /4/ ',.- <<0= <<6 ?:55F@3 iML2M E2 +CDC8E := EQ9M9 O78 A2 2WZ9RELN9 9NLB9AR9 EQ7E 7 K7Z2MLEX 2T EQ9 CALE 9KYSU2X998 BLB A2E B98LM9 M9SM989AE7EL2A3 )Q9 9NLB9AR9 2WE7LA9B 2A +CDC8E : O78 E7LAE9B3 )Q9 T2MK8 O9M9 82ULRLE9B WX 7 8CS9MNL82M 7AB T2UU2O9B EQ9 #2KS7AX[8 T7LUCM9 E2 SM2NLB9 M9`C98E9B LAY !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!0F>T2MK7EL2A 7AB CALU7E9M7U RQ7AD98 LA EQ9 9KSU2X998[ O2M^LAD R2ABLEL2A83)Q9 #2KS7AX[8 U9EE9M 2T +CDC8E 45 LA OQLRQ LE M9TC89B E2 SM2NLB9 M9`C98E9B LAT2MK7EL2A W9R7C89 LE O78 aEQ9 #2KS7AX[8 S28LEL2A EQ7E LE O2CUB W9 7 NL2U7EL2A 2T %9REL2A <?7@?4@ 7AB />:?R@b 2T EQ9 +RE E2 B2 82 R2A8ELECE9B OLEQBM7O7U 2T M9R2DALYEL2A TM2K= 7AB M9TC87U E2 W7MD7LA OLEQ= EQ9 9KSU2X998[ 5?7@ R2UU9RELN9YW7MD7LALAD M9SM989AE7ELN9 7AB NL2U7E9B %9REL2A <?7@?1@ 2T EQ9 +RE343  )Q9 <?7@?:@ 7UU9D7EL2A8"KSU2X99 )2KKX HLUL7A2 E98ELTL9B EQ7E ,2X 7SSM27RQ9B QLK 7AB 8E7E9B EQ7E EQ9 #2KS7AX aO78 D2LAD E2 2TT9M EQ9 S7LB N7R7EL2A= EQ9 S7LB Q2ULB7X8=b aLT $ O7AE9B E2 D2 A2AYIAL2A= EQ7E[8 3 3 3 EQ9 W9A9TLE8 $ O2CUB D9E=b 7AB EQ9A Q7AB9B QLK 7 B2RCK9AE3HLUL7A2 M97B EQ9 B2RCK9AE 7AB CAB9M8E22B EQ7E= LT Q9 8LDA9B LE= Q9 O2CUB W9 aDLNLAD CS KX W7MD7LALAD MLDQE83b HLUL7A2 B9RULA9B E2 8LDA EQ9 B2RCK9AE 7AB LAT2MK9B ,2X EQ7E Q9 O78 aD2LAD E2 8E7X IAL2A3b ,2X EQ9A A2E9B EQ7E EQ9M9 O78 A2 89A89 LA R7MMXLAD EQ9 aR2AN9M87EL2A 2A 7AX TCMEQ9M c7dAB EQ7E $[B SM2W7WUX W9 2CE 2T 7 Z2W LA 7 R2CSU9 2T B7X8 c7dAB D22B UCR^3b$A U7E9 JCUX= 7TE9M EQ9 #2KS7AX Q7B QLM9B 9KSU2X998 A2E M9YT9MM9B WX EQ9 IAL2A= R9789B S7XLAD 2N9MELK9 T2M O2M^ 2N9M < Q2CM8 LA 7 B7X 78 SM2NLB9B LA EQ9 R2AEM7RE= 7AB R9789B K7^LAD R2AEMLWCEL2A8 E2 EQ9 Q97UEQ 7AB O9UT7M9 SU7A= ,2X O78 7SYSM27RQ9B WX 9KSU2X998 !9AAL8 #27E98= !7AAX #2UULA8= 7AB (M7A^ &R78L23 #27E98 M9R7UU9B EQ7E EQ9X LAT2MK9B QLK EQ7E EQ9X aO9M9A[E Q7SSX OLEQ EQ9 IAL2A3b ,2X LAT2MK9B EQ9 9KSU2X998 EQ7E aSM2W7WUX EQ9 W98E O7X E2 8E7E9 2CM T99ULAD8b O78 E2 OMLE9 7 U9EE9M3 "7RQ OM2E9 7 U9EE9M3 +RR2MBLAD E2 ,2X= EQ9 U9EE9M OMLEE9A WX &R78L2 O78 CALAE9UULDLWU93 ,2X R2ARUCB9B EQ7E LE O78 aTMCLEYU988 T2M EQ9K E2 D2 E2 EQ989 9VEM9K98b 7AB= EQ9M9T2M9= Q9 E22^ EQ9 U9EE9M EQ7E Q7B W99A OMLEE9A WX !7AAX #2UULA8= EQ9 B2RCK9AE A2E9B 7W2N9 LA OQLRQ EQ9 8LDA9M 8E7E9B EQ7E Q9 OL8Q9B a)& .").+#) +'G #+.!b 7AB M9`C98E9B EQ7E EQ9 #2KS7AX a'&) -+.P+$' ]$)* ,#, 0<F=b Q7B &TTLR9 H7A7D9M iTM9AD9M EXS9 LE 7AB K7B9 9A2CDQ R2SL98 T2M 97RQ 2S9M7E2M E2 Q7N9 2A93 &A EQ9 T2UU2OLAD K2MALAD= +CDC8E := ,2X 7BKLE8 EQ7E Q9 O9AE E2 a97RQ 7AB 9N9MX 2S9M7E2M 3 3 3 7AB 78^9B LT EQ9X O7AE9B E2 8LDA EQL8 T2MK3b)Q9 R2KSU7LAE 7UU9D98 EQ7E ,2X SM2KL89B W9A9TLE8 E2 9KSU2XY998= LARUCBLAD LA8CM7AR9 W9A9TLE8= S7LB N7R7EL2A= 7AB Q2ULB7X8= LT EQ9X OLEQBM9O EQ9LM 8CSS2ME T2M EQ9 IAL2A 7AB EQM97E9A9B 9KYSU2X998 OLEQ BL8RQ7MD9 W9R7C89 2T EQ9LM CAL2A 8CSS2ME3 ,2X 7BKLEE9B SM989AELAD EQ9 T2M9D2LAD T2MK E2 HLUL7A2= WCE Q9 B9YAL9B Q7NLAD 7AX TCMEQ9M R2AN9M87EL2A OLEQ QLK3 $ RM9BLE HLUL7A23 )Q9 .98S2AB9AE 7MDC98 EQ7E ,2X 8LKSUX 7BNL89B 7A 9KSU2X99 2T EQ9 W9A9TLE8 9VE9AB9B E2 A2ACALE 9KSU2X9983 HLUL7A2[8 RM9BLYWU9 E98ELK2AX 98E7WUL8Q98 EQ7E ,2X[8 M9RLE7EL2A 2T W9A9TLE8 O78 R2ABLEL2A9B CS2A M9SCBL7EL2A 2T M9SM989AE7EL2A WX EQ9 IAL2A3 ]Q9A HLUL7A2 M98S2AB9B EQ7E Q9 O2CUB R2AELAC9 E2 8CSS2ME EQ9 IAL2A= ,2X EQM97E9A9B QLK OLEQ E9MKLA7EL2A= 8E7ELAD EQ7E Q9 O2CUB aSM2W7WUX W9 2CE 2T 7 Z2W LA 7 R2CSU9 2T B7X83b)Q9 R2KSU7LAE 7U82 7UU9D98 EQ7E ,2X 82ULRLE9B 9KSU2X998 E2 8LDA 7 S9ELEL2A M9`C98ELAD EQ7E EQ9 #2KS7AX OLEQBM7O LE8 M9R2DYALEL2A 2T EQ9 IAL2A= 7AB ,2X 7BKLE8 RLMRCU7ELAD EQ9 T2M9D2LAD T2MK3 )Q9 .98S2AB9AE 7MDC98 EQ7E HLU9X O78 CA7O7M9 2T ,2X[8 7REL2A8= WCE EQ7E L8 A2E M9U9N7AE3 )Q9 .98S2AB9AE R7AA2E LAR2AY8L8E9AEUX K7LAE7LA EQ7E 9VSM988L2A8 2T BL887EL8T7REL2A OLEQ EQ9 IAL2A 9VSM9889B E2 %CS9MLAE9AB9AE ,2X= 7BKLEE9B LA EQ9 .9Y8S2AB9AE[8 7A8O9M E2 W9 7 8CS9MNL82M 7AB 7D9AE= 98E7WUL8Q 7WY89AR9 2T K7Z2MLEX 8E7EC8= WCE EQ7E QL8 RLMRCU7EL2A 2T 7 S9ELEL2A BL87N2OLAD EQ9 IAL2A B2 A2E R2A8ELECE9 7REL2A8 2T EQ9 .98S2AYB9AE3 )Q9 .98S2AB9AE NL2U7E9B %9REL2A <?7@?:@ WX SM2KL8LAD W9A9TLE8= EQM97E9ALAD E9MKLA7EL2A= 7AB 82ULRLELAD 9KSU2X998 E2 8LDA 7 S9ELEL2A M9`C98ELAD EQ7E EQ9 .98S2AB9AE OLEQBM7O LE8 M9R2DALEL2A 2T EQ9 IAL2A3)Q9TLA7U <?7@?:@ 7UU9D7EL2A L8 EQ7E iM98LB9AE HLU9X 9AD7D9B LA 8CMN9LUU7AR93 +8 Q9M9LA7TE9M BL8RC889B= EQ9 IAL2A 9AD7D9B LA 7 8EML^9 TM2K H2AB7X= +CDC8E :4= EQM2CDQ )QCM8B7X= +CDC8E :13 iLR^9E8 7E EQ9 T7RLULEX 2A EQ9 K2MALAD 2T +CDC8E :/ LARUCB9B -C8LA988 .9SM989AE7ELN9 +UUWMLEE2A 7AB 9KSU2X998 "BBL9 (7UYR2A= )2KKX HLUL7A2= 7AB iQLU P7KWLUU3 &A EQ7E K2MALAD= HLU9X R7K9 E2 EQ9 SLR^9E ULA9 7AB E22^ 7E U978E 2A9 SQ2E2DM7SQ OLEQ 7 BLDLE7U R7K9M73 HLU9X E98ELTL9B EQ7E Q9 E22^ 7 SLRECM9 2T 2A9 2T EQ9 SLR^9E 8LDA83 )Q9M9 L8 A2 RU7LK EQ7E EQ9 SLR^9E8 O9M9 9AD7DLAD LA LKSM2S9M R2ABCRE3 +UEQ2CDQ HLU9X RU7LK8 E2 Q7N9 W99A SQ2E2DM7SQLAD 7 8LDA= A2E 7 S9M82A= QL8 R7K9M7 O78 2WNLY2C8UX S2LAE9B E2O7MB8 EQ9 LABLNLBC7U R7MMXLAD EQ9 8LDA3 iQ2E2YDM7SQLAD U7OTCU 8EML^9 7RELNLEX aLAQ9M9AEUX E9AB8 E2 R29MR9 9KYSU2X99 LA EQ9 9V9MRL89 2T EQ9LM 8E7ECE2MX MLDQE E2 8EML^9 7AB SLR^9E3 3 3 3  %2 T7M 78 EQ9X cEQ9 8EML^LAD 9KSU2X998d ^A9O= #2KYS7AX Q7B R7SECM9B EQ9K 2A TLUK 7AB O78 ^99SLAD EQ7E TLUK 78 S7ME 2T LE8 M9R2MB83b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`C98E9B LAT2MK7EL2A3 &A H2AB7X= +CDC8E :4= EQ9 IAL2A R7UU9B 7 8EML^9 E2 SM2E98E EQ9 #2KS7AX[8 CAT7LM U7W2M SM7RELR983 &A +CDC8E :/= ]7E9M8 OM2E9 HLU9X LB9AELTXLAD 9KSU2X998 "BC7MB2 (7UR2A= iQLU P7KWLUU= )2K HLUL7A2= 7AB .2W9ME ,9LALAD9M 78 W9LAD 2A 8EML^9 7AB K7^YLAD 7A CAR2ABLEL2A7U 2TT9M 2A EQ9LM W9Q7UT E2 M9ECMA E2 O2M^ 2A (MLB7X= +CDC8E :63 )Q9 U9EE9M O78 89AE WX T7R8LKLU9 7E 6k1> 73K3 )Q9M97TE9M= 7U82 2A +CDC8E :/= EQ9 IAL2A LAT2MK9B EQ9 #2KYS7AX EQ7E 9KSU2X99 ,C^9 )9789 Q7B Z2LA9B EQ9 8EML^9 7AB O2CUB 7U82 M9ECMA 2A +CDC8E :63 )QL8 U9EE9M O78 89AE WX T7R8LKLU9 7E ::k/1 73K3 (7UR2A 7AB ,9LALAD9M Q2A2M9B EQ9 SLR^9E ULA9 7E EQ9 K7LA D7E93 P7KWLUU 7AB HLUL7A2 O9M9 2S9M7ELAD 9`CLSK9AE 7E Z2W8LE98 2A +CDC8E :43HLUL7A2 O78 2S9M7ELAD 7 W7R^Q29 LA *L7U97Q T2M HfH 7E 7 Z2W8LE9 T2M 7 R2KS7AX LB9AELTL9B 78 .9A9O .98E2M7EL2A3 ]QLU9 O2M^LAD= Q9 2W89MN9B 7A LABLNLBC7U Q9 LB9AELTL9B 78 "MLR W9DLA SLR^9ELAD3 HLUL7A2 R7UU9B -C8LA988 H7A7D9M ]7E9M8 OQ2 LAYT2MK9B QLK EQ7E LT Q9 O7AE9B E2 8E7X IAL2A Q9 8Q2CUB Q2A2M EQ9 SLR^9E 7AB= LT Q9 BLB A2E= E2 ^99S O2M^LAD3 HLUL7A2 R9789B O2M^  HfH -+#g*&"%".h$#"0F:7AB 89RCM9B QL8 K7RQLA9 WX SU7RLAD 7A 2CEMLDD9M U2R^ 7M2CAB EQ9 RXULAB9M 7AB U2R^LAD LE OLEQ 7 S7BU2R^3 *9 LAT2MK9B EQ9 M9SM989AE7ELN9 2T .9A9O .98E2M7EL2A EQ7E Q9 O78 Q2A2MLAD EQ9 SLR^9E 7AB EQ9M97TE9M LAT2MK9B &TTLR9 H7A7D9M iTM9AD9M EQ7E Q9 Q7B U2R^9B B2OA EQ9 K7RQLA9 7AB O78 D2LAD Q2K93 ,2X 8S2^9 OLEQ EQ9 M9SM989AE7ELN9 2T .9A9O .98E2M7EL2A OQ2 LAT2MK9B QLK EQ7E Q9 BLB A2E A99B 7A2EQ9M 2S9M7E2M 7AB EQ7E Q9 O78 D2LAD E2 U9E EQLAD8 aR22U B2OA3b ,2X R2ATLMK9B EQ7E HLUL7A2 Q7B SM2S9MUX 89RCM9B EQ9 W7R^Q29 7AB a$ T9UE R2KT2ME7WU9 LA U97NLAD EQ9 W7R^Q29 EQ9M9 7A2EQ9M B7X3b%Q2S 8E9O7MB P7KWLUU O78 O2M^LAD T2M HfH 7E 7 (U2MLB7 i2O9M f ,LDQE Z2W8LE93 *9 O78 SLR^9E9B WX -C8LA988 +D9AE %R2EE %LAD9M 7E :: 73K3 IS2A W9LAD SLR^9E9B= P7KWLUU R9789B O2M^ 7AB 7BNL89B EQ9 (U2MLB7 i2O9M f ,LDQE RM9O U97B9M EQ7E Q9 aQ7B E2 8E2S O2M^LAD= EQ9M9 O78 7 SLR^9E Q9M93b )Q9 RM9O U97B9M 8LDA9B P7KWLUU[8 ELK9 8Q99E T2M EQ9 0 Q2CM8 EQ7E P7KWLUU Q7B O2M^9B3 P7KWLUU E98ELTL9B EQ7E QL8 W7R^Q29 BLB A2E Q7N9 7A 2CEMLDD9M U2R^ 7AB Q9 EQ9M9T2M9 BL87WU9B LE WX M9K2NLAD EQ9 LDALEL2A TC89 7AB SU7RLAD LE LA 7A2EQ9M 8U2E3 *9 E98ELTL9B EQ7E EQL8 O78 EQ9 87K9 K7AA9M LA OQLRQ Q9 BL87WU9B EQ9 K7RQLA9 OQ9A U97NLAD LE 2N9MALDQE3 *9 7R^A2OU9BD9B EQ7E Q9 BLB A2E 7BNL89 EQ9 #2KS7AX EQ7E Q9 O78 U97NLAD EQ9 Z2W W9R7C89 2T EQ9 SLR^9E3 ,2X R2AE9AB8 EQ7E EQ9 W7R^Q29 BLB Q7N9 7A 2CEMLDD9M U2R^ 7AB EQ7E LE O78 A2E S7BU2R^9B3&A EQ9 K2MALAD 2T +CDC8E :/= HLUL7A2 7AB P7KWLUU M9S2ME9B E2 EQ9 2TTLR9 E2 ECMA LA EQ9LM ^9X8 7AB 9`CLSK9AE3 -2EQ O9M9 SM989AE9B 7 M9SMLK7AB U9EE9M B7E9B +CDC8E :4 EQ7E LAT2MK9B EQ9K EQ7E EQ9X O9M9 W9LAD 8C8S9AB9B T2M 2A9 B7X T2M 7W7AB2AYLAD R2KS7AX 9`CLSK9AE 7AB T7LULAD E2 A2ELTX K7A7D9K9AE EQ7E EQ9X O9M9 U97NLAD EQ9 Z2W3 -2EQ M9TC89B E2 8LDA EQ9 BL8RLSULA9 7AB A9LEQ9M O9M9 8C8S9AB9B 7E EQ7E ELK9 W9R7C89 W2EQ O9M9 2A 8EML^93+ 8EML^9= WX B9TLALEL2A= L8 EQ9 OLEQQ2UBLAD 2T U7W2M3 "KSU2XY998 OQ2 9AD7D9 LA 7 U7OTCU 8EML^9 7M9 9AD7D9B LA SM2E9RE9B 7RYELNLEX 7AB K7X A2E W9 U7OTCUUX BL8RLSULA9B T2M R2ABCRE LAQ9M9AE LA EQ9 7RE 2T 8EML^LAD= 8CRQ 78 7W89AR9 TM2K O2M^3 %99 ',-5I E&B= :6: ',.- :><5 ?:566@= 9ATB3 /5F (34B 516 ?/B #LM3 :56<@3 HLUL7A2 Q7B LAT2MK9B EQ9 #2KS7AX EQ7E Q9 O78 U97NLAD EQ9 Z2W3 ,2X 7BKLEE9B EQ7E HLUL7A2 Q7B SM2S9MUX 89RCM9B EQ9 9`CLSK9AE 7AB EQ7E Q9 O78 aR2KT2ME7WU9b U97NLAD LE EQ9M93 )Q9 .98S2AB9AE= WX M9SMLK7ABLAD HLUL7A2 T2M 7W7AB2ALAD 9`CLSYK9AE EQ7E ,2X R2ATLMK9B Q7B W99A SM2S9MUX 89RCM9B NL2U7E9B %9REL2A <?7@?/@ 2T EQ9 +RE3 HLUL7A2 2WE7LA9B 2EQ9M 9KSU2XK9AE BCMLAD EQ9 8EML^9 7AB EQ9M9T2M9 A9N9M O78 8C8S9AB9B3"KSU2X998 OQ2 D2 2A 8EML^9 Q7N9 7A 2WULD7EL2A E2 788CM9 EQ7E EQ9 9`CLSK9AE EQ9X 7M9 U97NLAD L8 89RCM93 )Q9 -27MB Q78 U2AD Q9UB EQ7E 9KSU2X998 OQ2 8EML^9 Q7N9 aM98S2A8LWLULEX T2M EQ9 c9KSU2X9M[8d SM2S9MEX OQLRQ KLDQE W9 B7K7D9Bb 78 7 M98CUE 2T EQ9LM a8CBB9A R9887EL2A 2T O2M^3b E&)$LM-# 4&,")#%0 E(L(%" E&B= 450 ',.- 0:>= 044 ?:5<5@= RLELAD +#,6?#)) E#, 3?(() E&B= :>F ',.- /:0 ?:51/@3 $T= 78 P7KWLUU R2AE9AB8= Q9 R2CUB A2E 89RCM9 EQ9 W7R^Q29 W9R7C89 LE BLB A2E Q7N9 7A 2CEMLDD9M U2R^= Q9 O78 2WULD7E9B E2 LAT2MKEQ9 #2KS7AX EQ7E Q9 Q7B A2E 89RCM9B EQ9 9`CLSK9AE LA EQ9 EM7BLEL2A7U K7AA9M 7AB 9VSU7LA EQ9 CAR2AN9AEL2A7U K7AA9M LA OQLRQ Q9 Q7B BL87WU9B EQ9 9`CLSYK9AE3 P7KWLUU 7R^A2OU9BD98 EQ7E Q9 BLB A2E R2AE7RE EQ9 #2KYS7AX3$T= 78 ,2X R2AE9AB8= EQ9 W7R^Q29 O78 A2E SM2S9MUX S7BYU2R^9B= P7KWLUU BLB A2E SM2S9MUX 89RCM9 EQ9 K7RQLA93 "LEQ9M N9M8L2A R2KS9U8 EQ9 R2ARUC8L2A EQ7E P7KWLUU O78 M9KL88= 7AB $ TLAB EQ7E QL8 :YB7X 8C8S9A8L2A T2M 7W7AB2AK9AE 2T #2KS7AX 9`CLSK9AE O78 ZC8ELTL9B3 $ 8Q7UU M9R2KK9AB EQ7E EQ9 7UU9D7EL2A M9U7ELAD E2 P7KWLUU[8 BL8RLSULA9 W9 BL8KL889B3&A +CDC8E :6= OQ9A 9KSU2X99 "BBL9 (7UR2A M9S2ME9B E2 O2M^ SCM8C7AE E2 EQ9 CAR2ABLEL2A7U 2TT9M E2 M9ECMA EQ7E Q7B W99A K7B9 2A QL8 W9Q7UT WX EQ9 IAL2A= Q9 O78 LAT2MK9B EQ7E Q9 O78 W9LAD 8C8S9AB9B T2M 2A9 B7X T2M CA9VRC89B 7W89AR983 (7UR2A Q7B W99A 2A 8EML^9 7AB EQ9 IAL2A Q7B LAT2MK9B EQ9 #2KS7AX EQ7E Q9 O78 2A 8EML^93 $A BL8RLSULALAD (7UR2A T2M 7W89AR98 LAYRCMM9B LA EQ9 R2CM89 2T QL8 SM2E9RE9B 8EML^9 7RELNLEX= EQ9 .98S2AYB9AE NL2U7E9B %9REL2A <?7@?/@ 2T EQ9 +RE3 %99 ',-5I E&B= 8CSM73#&'#,I%$&'% &( ,+]:3  -X SM2KL8LAD W9A9TLE8 R2ABLEL2A9B CS2A BL87N2O7U 2T EQ9 IAL2A= EQM97E9ALAD E9MKLA7EL2A T2M R2AELACLAD E2 8CSS2ME EQ9 IAL2A= 82ULRLELAD 9KSU2X998 E2 8LDA 7 S9ELEL2A M9`C98ELAD EQ7E EQ9 .98S2AB9AE OLEQBM7O LE8 M9R2DALEL2A 2T EQ9 IAL2A= 7AB SQ2E2DM7SQLAD U7OTCU 8EML^9 7RELNLEX= EQ9 .98S2AB9AE Q78 9AYD7D9B LA CAT7LM U7W2M SM7RELR98 7TT9RELAD R2KK9MR9 OLEQLA EQ9 K97ALAD 2T %9REL2A <?7@?:@ 7AB %9REL2A 4?6@ 7AB ?F@ 2T EQ9 +RE343  -X M9SMLK7ABLAD 7AB 8C8S9ABLAD 9KSU2X998 T2M9AD7DLAD LA U7OTCU 8EML^9 7RELNLEX= EQ9 .98S2AB9AE Q78 9AD7D9B LA CAT7LM U7W2M SM7RELR98 7TT9RELAD R2KK9MR9 OLEQLA EQ9 K97ALAD 2T %9RYEL2A <?7@?:@ 7AB ?/@ 7AB %9REL2A 4?6@ 7AB ?F@ 2T EQ9 +RE3/3  -X T7LULAD 7AB M9TC8LAD E2 M9R2DALe9 7AB OLEQBM7OLAD M9R2DALEL2A TM2K EQ9 IAL2A= T7LULAD 7AB M9TC8LAD E2 SM2NLB9 EQ9 IAL2A OLEQ M9U9N7AE LAT2MK7EL2A= 7AB RQ7ADLAD EQ9 E9MK8 7AB R2ABLEL2A8 2T CALE 9KSU2X998 OLEQ2CE A2ELR9 E2 7AB W7MD7LALAD OLEQ EQ9 IAL2A= EQ9 .98S2AB9AE Q78 9AD7D9B LA CAT7LM U7W2M SM7RELR98 7TT9RELAD R2KK9MR9 OLEQLA EQ9 K97ALAD 2T %9REL2A <?7@?:@ 7AB ?1@ 7AB %9REL2A 4?6@ 7AB ?F@ 2T EQ9 +RE3."H"!G*7NLAD T2CAB EQ7E EQ9 .98S2AB9AE Q78 9AD7D9B LA R9ME7LA CAYT7LM U7W2M SM7RELR98= $ TLAB EQ7E LE KC8E W9 2MB9M9B E2 R9789 7AB B98L8E 7AB E2 E7^9 R9ME7LA 7TTLMK7ELN9 7REL2A B98LDA9B E2 9TT9RECY7E9 EQ9 S2ULRL98 2T EQ9 +RE3)Q9 .98S2AB9AE= Q7NLAD CAU7OTCUUX BL8RLSULA9B 9KSU2X998= LE KC8E M98RLAB EQ7E BL8RLSULA9 7AB K7^9 "BBL9 (7UR2A OQ2U9 T2M 7AX U288 2T 97MALAD8 7AB 2EQ9M W9A9TLE8 Q9 8CTT9M9B 78 7 M98CUE 2T QL8 8C8S9A8L2A= 78 SM98RMLW9B LA 'B 3B 3&&);&,"? E&B= 5> ',.- 4<5 ?:51>@= SUC8 LAE9M98E 78 R2KSCE9B LA :(; <&,-=&%6 >&, "?( @("#,0(0= 4</ ',.- ::F/ ?:5<F@3)Q9 .98S2AB9AE= Q7NLAD T7LU9B 7AB M9TC89B E2 SM2NLB9 EQ9 IAL2A OLEQ M9`C98E9B M9U9N7AE LAT2MK7EL2A= LE KC8E SM2NLB9 EQ9 RCMM9AE R2AEM7RE W9EO99A EQ9 #2KS7AX 7AB (U2MLB7 i2O9M f ,LDQE= 7UU LAT2MK7EL2A S9MELA9AE E2 0>:?^@ 7AB Q97UEQ R7M9 SU7A8 SM2NLB9B E2 W2EQ W7MD7LALAD CALE 9KSU2X998 7AB A2AW7MD7LALAD CALE 9KSU2X998= 7AB EQ9 A7K98= 7BBM98898= 7AB SQ2A9 ACKW9M2T 7AX 7AB 7UU A9OUX QLM9B 9KSU2X998 9AD7D9B LA EQ9 2S9M7EL2A 2T 9`CLSK9AE OQ2 O9M9 A2E M9T9MM9B WX EQ9 IAL2A E2D9EQ9M OLEQ EQ9LM O7D9 M7E98= TMLAD9 W9A9TLE8= S7LB Q2ULB7X8= S7LB N7R7EL2A 7ABl2M 7AX 2EQ9M W9A9TLE8 2M R2KS9A87EL2A W9LAD SM2NLB9B= 2M SM2KL89B LA EQ9 TCECM93 $E 7SS97M8 EQ7E 7UU M9`C98E9B LAT2MK7EL2A M9U7ELAD E2 9KSU2X99 BL8RLSULA9 L8 S7ME 2T EQ9 M9R2MB 2T EQL8 SM2YR99BLAD= EQC8 7AX 2MB9M LA EQ7E M9D7MB O2CUB W9 8CS9MTUC2C83 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!0F4)Q9 .98S2AB9AE= Q7NLAD CALU7E9M7UUX RQ7AD9B EQ9 K7AA9M LA OQLRQ LE R2KS9A87E9B 9KSU2X998 T2M 2N9MELK9= LE KC8E K7^9 7UU 7TT9RE9B 9KSU2X998 OQ2U9 T2M 7AX B7LUX 2N9MELK9 O2M^ EQ7E O78 A2E R2KS9A87E9B 7E ELK9 7AB 2A9YQ7UT 7AB 7AX %7ECMB7X O2M^ EQ7E O78 A2E R2KS9A87E9B 7E ELK9 7AB 2A9 Q7UT= SUC8 LAE9M98E3$A 2MB9M E2 M9K9BX EQ9.98S2AB9AE[8 CALU7E9M7U R9887EL2A 2T CELULe7EL2A 2T EQ9 QLMLAD Q7UU= EQ9 .98S2AB9AE KC8E= SCM8C7AE E2 AB CB D,&;% C)(5",-5= /:1 ',.- 64> ?:550@= 2TT9M LKK9BL7E9 7AB TCUU 9KSU2XK9AE E2 EQ289 7SSULR7AE8 OQ2 O2CUB Q7N9 W99A M9T9MM9B E2 EQ9 .98S2AB9AE WX EQ9 IAL2A O9M9 LE A2E T2M EQ9 .98S2AB9AE[8 CAU7OTCU R2ABCRE= 7AB K7^9 EQ9K OQ2U9 T2M 7AX U28898 8CTT9M9B WX M9782A 2T EQ9 .98S2AB9AE[8 T7LUCM9 E2 QLM9 EQ9K3 .9LA8E7E9K9AE 7AB W7R^S7X L88C98 OLUU W9 M982UN9B WX 7 T7REC7U LA`CLMX 7E EQ9 R2KSUL7AR9 8E7D9 2T EQ9 SM2R99BLAD3 $B3 -7R^S7X 8Q7UU W9 R2KSCE9B LA 7RR2MB7AR9 OLEQ 'B 3B 3&&)/;&,"? E&B= 8CSM7= SUC8 LAE9M98E 78 SM98RMLW9B LA :(; <&,-=&%6 >&, "?( @("#,0(0= 8CSM73*7NLAD T2CAB EQ7E EQ9 .98S2AB9AE NL2U7E9B %9REL2A <?7@?:@ 7AB ?1@ WX CALU7E9M7UUX R978LAD= 8LAR9 JCUX:= 4>>4= E2 K7^9 Q97UEQ 7AB O9UT7M9 R2AEMLWCEL2A8= EQ9 .98S2AB9AE KC8E K7^9 OQ2U9 LE8 CALE 9KSU2X998 WX K7^LAD 7UU 8CRQ B9ULA`C9AE R2AEMLYWCEL2A8= LARUCBLAD 7AX 7BBLEL2A7U 7K2CAE8 BC9 EQ9 TCAB8 LA 7RR2MB7AR9 OLEQ +(,,2;(#"?(, 7G"-5#) E&B= 40> ',.- :4:/= :4:6 TA3 F ?:5F5@3 $A 7BBLEL2A= EQ9 .98S2AB9AE 8Q7UU M9LKWCM89 CALE 9KSU2X998 T2M 7AX 9VS9A898 9A8CLAD TM2K LE8 T7LUCM9 E2 K7^9 EQ289 R2AEMLWCEL2A8= 78 89E T2MEQ LA U,#>" 4)$LM-%8 * <(#"-%8= 414 ',.- <5: TA3 4 ?:5<>@= 9ATB3 K9K3 66: (34B 50> ?5EQ #LM3 :5<:@= 8CRQ 7K2CAE8 E2 W9 R2KSCE9B LA EQ9 K7AA9M 89E T2MEQ LA 78)( 4,&"(5"-&% !(,9-5(= :</ ',.- 6<4 ?:5F>@= 9ATB3 000 (34B 1>4 ?6EQ #LM3 :5F:@= OLEQ LAE9M98E 78 SM98RMLW9B LA :(; <&,-=&%6 >&, "?( @("#,0(0= 8CSM73(LA7UUX= Q7NLAD T2CAB EQ7E EQ9 .98S2AB9AE Q78 NL2U7E9B %9RYEL2A <?7@?1@ 7AB ?:@ WX OLEQBM7OLAD M9R2DALEL2A TM2K EQ9 IAYL2A= EQ9 .98S2AB9AE KC8E M9R2DALe9 EQ9 IAL2A 7AB W7MD7LA OLEQ LE LA D22B T7LEQ 78 EQ9 9VRUC8LN9 R2UU9RELN9YW7MD7LALAD M9SM989AYE7ELN9 2T EQ9 CALE 9KSU2X998= 7AB= LT 7A CAB9M8E7ABLAD L8 M97RQ9B= E2 9KW2BX EQ9 CAB9M8E7ABLAD LA 7 8LDA9B 7DM99K9AE3&A EQ989 TLABLAD8 2T T7RE 7AB R2ARUC8L2A8 2T U7O 7AB 2A EQ9 9AELM9 M9R2MB= $ L88C9 EQ9 T2UU2OLAD M9R2KK9AB9B4&.!".)Q9 .98S2AB9AE= HfH -7R^Q29 %9MNLR9= $AR3= *2K98E97B= (U2MLB7= LE8 2TTLR9M8= 7D9AE8= 8CRR9882M8= 7AB 788LDA8= 8Q7UU:3  #9789 7AB B98L8E TM2K?7@ (7LULAD 7AB M9TC8LAD E2 W7MD7LA R2UU9RELN9UX OLEQ= 7AB OLEQBM7OLAD M9R2DALEL2A TM2K $AE9MA7EL2A7U IAL2A 2T &S9M7ELAD "ADLA99M8 ,2R7U 0<F= +(,;#$&3?W@ IALU7E9M7UUX R978LAD E2 S7X B7LUX 7AB %7ECMB7X 2N9MELK93?R@ IALU7E9M7UUX T7LULAD 7AB M9TC8LAD E2 C89 EQ9 IAL2A[8 QLMLAD Q7UU E2 QLM9 9KSU2X9983?B@ IALU7E9M7UUX R978LAD E2 S7X Q97UEQ 7AB O9UT7M9 W9A9TLE8 2A W9Q7UT 2T CALE 9KSU2X9983?9@ (7LULAD 7AB M9TC8LAD E2 SM2NLB9 EQ9 IAL2A OLEQ M9`C98E9B   4$T A2 9VR9SEL2A8 7M9 TLU9B 78 SM2NLB9B WX %9R3 :>4306 2T EQ9 -27MB[8 .CU98 7AB .9DCU7EL2A8= EQ9 TLABLAD8= R2ARUC8L2A8= 7AB M9R2KK9AB9B &MB9M 8Q7UU= 78 SM2NLB9B LA %9R3 :>430< 2T EQ9 .CU98= W9 7B2SE9B WX EQ9 -27MB 7AB 7UU 2WZ9REL2A8 E2 EQ9K 8Q7UU W9 B99K9B O7LN9B T2M 7UU SCMYS28983M9U9N7AE LAT2MK7EL2A3?T@ iM2KL8LAD 9KSU2X998 W9A9TLE8 LT EQ9X OLEQBM7O EQ9LM 8CSYS2ME TM2K EQ9 IAL2A 7AB EQM97E9ALAD 9KSU2X998 OLEQ E9MKLA7YEL2A T2M R2AELACLAD E2 8CSS2ME EQ9 IAL2A3?D@ %2ULRLELAD 9KSU2X998 E2 8LDA 7 S9ELEL2A M9`C98ELAD EQ7E EQ9 .98S2AB9AE OLEQBM7O LE8 M9R2DALEL2A 2T EQ9 IAL2A3?Q@ iQ2E2DM7SQLAD U7OTCU 8EML^9 7RELNLEX3?L@ .9SMLK7ABLAD 7AB 8C8S9ABLAD 9KSU2X998 T2M 9AD7DLAD LA U7OTCU 8EML^9 7RELNLEX3?Z@ $A 7AX UL^9 2M M9U7E9B K7AA9M LAE9MT9MLAD OLEQ= M98EM7LALAD= 2M R29MRLAD 9KSU2X998 LA EQ9 9V9MRL89 2T EQ9 MLDQE8 DC7M7AE99B EQ9K WX %9REL2A F 2T EQ9 +RE343  )7^9 EQ9 T2UU2OLAD 7TTLMK7ELN9 7REL2A A9R9887MX E2 9TT9RYEC7E9 EQ9 S2ULRL98 2T EQ9 +RE3?7@ .9R2DALe9 EQ9 IAL2A 78 EQ9 9VRUC8LN9 M9SM989AE7ELN9 2T EQ9 9KSU2X998 LA EQ9 T2UU2OLAD 7SSM2SML7E9 CALE 7AB= 2A M9`C98E= W7MD7LA OLEQ EQ9 IAL2A R2AR9MALAD E9MK8 7AB R2ABLEL2A8 2T 9KSU2XK9AE 7AB= LT 7A CAB9M8E7ABLAD L8 M97RQ9B= 9KW2BX EQ9 CAB9M8E7ABLAD LA 7 8LDA9B 7DM99K9AEk+UU TCUUYELK9 7AB M9DCU7M S7MEYELK9 "`CLSK9AE &S9M7E2M8= &LUY9M8= !MLN9M8 7AB "`CLSK9AE H9RQ7ALR8 9KSU2X9B WX EQ9 "KYSU2X9M LA EQ9 R2CAEL98 2T -M2O7MB= #Q7MU2EE9= #2UUL9M= HL7KLY!7B9= PU7B98= *9ABMX= *LDQU7AB8= $ABL7A .LN9M= ,99= H7MELA= &^99RQ2W99= i7UK -97RQ 7AB %E3 ,CRL9= (U2MLB7_ 9VRUCBLAD 7UU 2EQ9M 9KSU2X998= DC7MB8 7AB 8CS9MNL82M8 78 B9TLA9B LA EQ9 +RE3?W@ H7^9 OQ2U9 7UU 7TT9RE9B 9KSU2X998 T2M 7AX U28898 EQ9X LARCMM9B 78 7 M98CUE 2T EQ9 CALU7E9M7U RQ7AD9 LA EQ9 K7AA9M LA OQLRQ EQ9 .98S2AB9AE R2KS9A87E9B 2N9MELK9 OLEQ LAE9M98E 78 89E T2MEQ LA EQ9 M9K9BX 89REL2A 2T EQ9 B9RL8L2A3?R@ &TT9M LKK9BL7E9 7AB TCUU 9KSU2XK9AE E2 EQ289 7SSULR7AE8 OQ2 O2CUB Q7N9 W99A M9T9MM9B E2 EQ9 .98S2AB9AE WX EQ9 IAL2A O9M9 LE A2E T2M EQ9 .98S2AB9AE[8 CAU7OTCU R2ABCRE= 7AB K7^9 EQ9K OQ2U9 T2M 7AX U28898 8CTT9M9B WX M9782A 2T EQ9 .98S2AYB9AE[8 T7LUCM9 E2 QLM9 EQ9K OLEQ LAE9M98E 78 89E T2MEQ LA EQ9 M9KY9BX 89REL2A 2T EQ9 B9RL8L2A3?B@ H7^9 OQ2U9 7UU CALE 9KSU2X998 WX K7^LAD 7UU B9ULA`C9AE R2AEMLWCEL2A8 E2 EQ9 Q97UEQ 7AB O9UT7M9 TCAB= LARUCBLAD 7AX 7BBLEL2A7U 7K2CAE8 BC9 EQ9 TCAB8= 7AB M9LKWCM89 7AX 7TT9RE9B CALE 9KSU2X998 T2M 7AX 9VS9A898 EQ9X LARCMM9B 78 7 M98CUE 2T EQ9 T7LUCM9 E2 K7^9 EQ289 R2AEMLWCEL2A8= OLEQ LAE9M98E= 78 89E T2MEQ LA EQ9 M9K9BX 89REL2A 2T EQ9 B9RL8L2A3?9@ iM2NLB9 EQ9 IAL2A OLEQ 7UU M9`C98E9B M9U9N7AE LAT2MK7EL2A 78 89E T2MEQ LA EQ9 M9K9BX89REL2A 2T EQ9 B9RL8L2A3?T@ ]LEQLA :0 B7X8 TM2K EQ9 B7E9 2T EQL8 &MB9M= M9K2N9 TM2K LE8 TLU98 7AX M9T9M9AR9 E2 EQ9 CAU7OTCU BL8RLSULA9 L88C9B E2 )2KKX HLUL7A2 7AB "BBL9 (7UR2A 7AB OLEQLA / B7X8 EQ9M97TE9M A2ELTX EQ9K LA OMLELAD EQ7E EQL8 Q78 W99A B2A9 7AB EQ7E EQ9 BL8YRLSULA9 OLUU A2E W9 C89B 7D7LA8E EQ9K LA 7AX O7X3?D@ H7^9 OQ2U9 "BBL9 (7UR2A T2M 7AX U288 2T 97MALAD8 7AB 2EQ9M W9A9TLE8 EQ7E Q9 8CTT9M9B 78 7 M98CUE 2T QL8 CAU7OTCU 8C8YS9A8L2A 78 89E T2MEQ LA EQ9 M9K9BX 89REL2A 2T EQ9 B9RL8L2A3?Q@ iM989MN97AB= OLEQLA :0 B7X8 2T 7 M9`C98E= 2M 8CRQ 7BBLYEL2A7U ELK9 78 EQ9 .9DL2A7U !LM9RE2M K7X 7UU2O T2M D22B R7C89 8Q2OA= SM2NLB9 7E 7 M9782A7WU9 SU7R9 B98LDA7E9B WX EQ9 -27MB 2M LE8 7D9AE8= 7UU S7XM2UU M9R2MB8= 82RL7U 89RCMLEX S7XK9AE M9YR2MB8= ELK9R7MB8= S9M82AA9U M9R2MB8 7AB M9S2ME8= 7AB 7UU 2EQ9M  HfH -+#g*&"%".h$#"0F/M9R2MB8= LARUCBLAD 7A 9U9REM2ALR R2SX 2T 8CRQ M9R2MB8 LT 8E2M9B LA 9U9REM2ALR T2MK= A9R9887MX E2 B9E9MKLA9 EQ9 7K2CAE 2T W7R^YS7X BC9 CAB9M EQ9 E9MK8 2T EQL8 &MB9M3?L@ ]LEQLA :0 B7X8 7TE9M 89MNLR9 WX EQ9 .9DL2A= S28E 7E LE8 T7YRLULEL98 LA *2K98E97B= (U2MLB7= R2SL98 2T EQ9 7EE7RQ9B A2ELR9 K7M^9B a+SS9ABLV3b/#2SL98 2T EQ9 A2ELR9= 2A T2MK8 SM2NLB9B WX EQ9 .9DL2A7U !LM9RE2M T2M .9DL2A :4= 7TE9M W9LAD 8LDA9B WX EQ9 .98S2AB9AE[8 7CEQ2MLe9B M9SM989AE7ELN9= 8Q7UU W9 S28E9B WX EQ9 .98S2AB9AE LKK9BL7E9UX CS2A M9R9LSE 7AB K7LAE7LA9B T2M 6> R2A89RCELN9 B7X8 LA R2A8SLRC2C8 SU7R98 LARUCBLAD 7UU SU7R98   /$T EQL8 &MB9M L8 9AT2MR9B WX 7 ZCBDK9AE 2T 7 IALE9B %E7E98 R2CME 2T 7SS97U8= EQ9 O2MB8 LA EQ9 A2ELR9 M97BLAD ai28E9B WX &MB9M 2T EQ9 '7YEL2A7U ,7W2M .9U7EL2A8 -27MBb 8Q7UU M97B ai28E9B iCM8C7AE E2 7 JCBDYK9AE 2T EQ9 IALE9B %E7E98 #2CME 2T +SS97U8 "AT2MRLAD 7A &MB9M 2T EQ9 '7EL2A7U ,7W2M .9U7EL2A8 -27MB3bOQ9M9 A2ELR98 E2 9KSU2X998 7M9 RC8E2K7MLUX S28E9B3 .9782A7WU9 8E9S8 8Q7UU W9 E7^9A WX EQ9 .98S2AB9AE E2 9A8CM9 EQ7E EQ9 A2ELR98 7M9 A2E 7UE9M9B= B9T7R9B= 2M R2N9M9B WX 7AX 2EQ9M K7E9ML7U3 $A EQ9 9N9AE EQ7E= BCMLAD EQ9 S9AB9ARX 2T EQ989 SM2R99BLAD8= EQ9 .98S2AB9AE Q78 D2A9 2CE 2T WC8LA988 2M RU289B EQ9 T7RLULEX LAYN2UN9B LA EQ989 SM2R99BLAD8= EQ9 .98S2AB9AE 8Q7UU BCSULR7E9 7AB K7LU= 7E LE82OA 9VS9A89= 7 R2SX 2T EQ9 A2ELR9 E2 7UU RCMM9AE 9KYSU2X998 7AB T2MK9M 9KSU2X998 9KSU2X9B WX EQ9 .98S2AB9AE 7E 7AX ELK9 8LAR9 JCUX := 4>>43?Z@ ]LEQLA 4: B7X8 7TE9M 89MNLR9 WX EQ9 .9DL2A= TLU9 OLEQ EQ9 .9DL2A7U !LM9RE2M 7 8O2MA R9MELTLR7EL2A 2T 7 M98S2A8LWU9 2TTLRL7U 2A 7 T2MK SM2NLB9B WX EQ9 .9DL2A 7EE98ELAD E2 EQ9 8E9S8 EQ7E EQ9 .98S2AB9AE Q78 E7^9A E2 R2KSUX3$) $% (I.)*". &.!"."!EQ7E EQ9 R2KSU7LAE L8 BL8KL889B LA82YT7M 78 LE 7UU9D98 NL2U7EL2A8 2T EQ9 +RE A2E 8S9RLTLR7UUX T2CAB3